Exhibit 10.26

 

 

AMENDED AND RESTATED

CUSTODIAL AGREEMENT

 

Among

 

MERRILL LYNCH MORTGAGE CAPITAL INC.

 

as Buyer

 

and

 

MORTGAGEIT, INC.,
as Seller

 

and

 

MORTGAGEIT, HOLDINGS, INC.,
as Seller

 

DEUTSCHE BANK NATIONAL TRUST COMPANY,

 

as Custodian

 

Dated as of August 4, 2004

 

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

Section 1.

Definitions.

 

 

 

 

Section 2.

Deposit of Mortgage Loans; Effecting a Transaction.

 

 

 

 

Section 3.

Mortgage Loan Schedule or Exception Report.

 

 

 

 

Section 4.

Obligations of the Custodian.

 

 

 

 

Section 5.

Additional Purchased Mortgage Loans.

 

 

 

 

Section 6.

Future Defects.

 

 

 

 

Section 7.

Release for Servicing.

 

 

 

 

Section 8.

Limitation on Release.

 

 

 

 

Section 9.

Release for Payment.

 

 

 

 

Section 10.

Covenants of the Seller.

 

 

 

 

Section 11.

Repurchase Date.

 

 

 

 

Section 12.

Transfer of Purchased Mortgage Loans Upon Termination of a Transaction.

 

 

 

 

Section 13.

Shipment of Documents.

 

 

 

 

Section 14.

Examination and Copies of Mortgage Files.

 

 

 

 

Section 15.

Insurance of the Custodian.

 

 

 

 

Section 16.

Periodic Statements.

 

 

 

 

Section 17.

Fees and Expenses of the Custodian.

 

 

 

 

Section 18.

Custodian Representations.

 

 

 

 

Section 19.

No Adverse Interest of the Custodian.

 

 

 

 

Section 20.

Concerning the Custodian.

 

 

 

 

Section 21.

Indemnification.

 

 

 

 

Section 22.

Merger or Consolidation of Custodian.

 

 

i

--------------------------------------------------------------------------------


 

Section 23.

Removal of the Custodian With Respect to Some or All of the Purchased Mortgage
Loans.

 

 

 

 

Section 24.

Termination by the Custodian.

 

 

 

 

Section 25.

Successors and Assigns.

 

 

 

 

Section 26.

Authorized Representatives.

 

 

 

 

Section 27.

Notices.

 

 

 

 

Section 28.

Reproduction of Documents.

 

 

 

 

Section 29.

Amendments; Entire Agreement.

 

 

 

 

Section 30.

Entire Agreement; Severability.

 

 

 

 

Section 31.

Governing Law; Counterparts.

 

 

 

 

Section 32.

Submission to Jurisdiction.

 

 

 

 

EXHIBITS

 

 

 

 

 

EXHIBIT 1

Mortgage File

 

EXHIBIT 2

Form of Trust Receipt

 

EXHIBIT 3 [a04-10312_1ex10d26.htm#Exhibit3]

Form of Request for Release of Documents and Receipt
[a04-10312_1ex10d26.htm#Exhibit3]

 

EXHIBIT 4 [a04-10312_1ex10d26.htm#Exhibit4]

Authorized Representatives of the Custodian [a04-10312_1ex10d26.htm#Exhibit4]

 

EXHIBIT 5 [a04-10312_1ex10d26.htm#Exhibit5]

Authorized Representatives of the Seller [a04-10312_1ex10d26.htm#Exhibit5]

 

EXHIBIT 6 [a04-10312_1ex10d26.htm#Exhibit6]

Authorized Representatives of the Buyer [a04-10312_1ex10d26.htm#Exhibit6]

 

EXHIBIT 7 [a04-10312_1ex10d26.htm#Exhibit7]

Form of Mortgage Loan Schedule [a04-10312_1ex10d26.htm#Exhibit7]

 

EXHIBIT 8 [a04-10312_1ex10d26.htm#Exhibit8]

Form of Repurchase Release [a04-10312_1ex10d26.htm#Exhibit8]

 

EXHIBIT 9 [a04-10312_1ex10d26.htm#Exhibit9]

Form of Lost Note Affidavit [a04-10312_1ex10d26.htm#Exhibit9]

 

EXHIBIT 10 [a04-10312_1ex10d26.htm#Exhibit10]

Form of Wet-Ink Trust Receipt [a04-10312_1ex10d26.htm#Exhibit10]

 

EXHIBIT 11 [a04-10312_1ex10d26.htm#Exhibit11]

Approved Bailees [a04-10312_1ex10d26.htm#Exhibit11]

 

EXHIBIT 12 [a04-10312_1ex10d26.htm#Exhibit12]

Approved Takeout Investors [a04-10312_1ex10d26.htm#Exhibit12]

 

EXHIBIT 13 [a04-10312_1ex10d26.htm#Exhibit13]

Form of Bailee Letter [a04-10312_1ex10d26.htm#Exhibit13]

 

EXHIBIT 14 [a04-10312_1ex10d26.htm#Exhibit14]

Form of Bailee Violation Letter [a04-10312_1ex10d26.htm#Exhibit14]

 

EXHIBIT 15 [a04-10312_1ex10d26.htm#Exhibit15]

Form of Settlement Account Control Agreement [a04-10312_1ex10d26.htm#Exhibit15]

 

 

ii

--------------------------------------------------------------------------------


 

This AMENDED AND RESTATED CUSTODIAL AGREEMENT, dated as of August 4, 2004, among
Merrill Lynch Mortgage Capital Inc. (“MLMCI” and the “Buyer”), MortgageIT, Inc.,
a New York corporation (“MortgageIT” and a “Seller”), MortgageIT Holdings, Inc.,
a Maryland corporation (“Holdings” and a “Seller”, and collectively with
MortgageIT, the “Sellers”) and Deutsche Bank National Trust Company, as
Custodian (the “Custodian”).

 

Merrill Lynch Commercial Finance Corp. (“MLCFC”), MortgageIT and the Custodian
previously entered into a Custodial Agreement, dated June 20, 2003, (the
“Existing Custodial Agreement”) and MLCFC subsequently assigned its rights
hereunder to MLMCI.

 

The Buyer, the Sellers and the Custodian have requested that the Existing
Custodial Agreement be amended and restated on the terms and conditions set
forth herein.

 

Accordingly, the parties hereby agree, in consideration of the mutual promises
and mutual obligations set forth herein, that the Custodial Agreement is hereby
amended and restated as set forth herein.

 

W I T N E S S E T H:

 

WHEREAS, the Buyer and the Sellers may, from time to time, enter into
transactions (each, a “Transaction”) in which the Buyer shall purchase from the
Sellers certain Mortgage Loans, with a simultaneous agreement by the Sellers to
repurchase such Purchased Mortgage Loans as provided in that certain Amended and
Restated Master Repurchase Agreement dated as of August 4, 2004 between the
Sellers and the Buyer (the “Repurchase Agreement”); and

 

WHEREAS, the Buyer has requested the Custodian to act as custodian on behalf of
the Buyer for purposes of holding the Purchased Mortgage Loans purchased by
Buyer from the Sellers pursuant to the Repurchase Agreement; and

 

WHEREAS, the Custodian is a national banking association, is otherwise
authorized to act as the Custodian pursuant to this Agreement, and has agreed to
act as custodian/bailee for hire for the Buyer, all as more particularly set
forth herein; and

 

WHEREAS, the Sellers shall from time to time deliver Purchased Mortgage Loans to
the Custodian that are subject to a Transaction, and has agreed to deliver or
cause to be delivered to the Custodian certain documents with respect to the
Purchased Mortgage Loans subject to each Transaction in accordance with the
terms and conditions hereof;

 

NOW, THEREFORE, in consideration of the mutual undertakings herein expressed,
the parties hereto hereby agree as follows:

 

--------------------------------------------------------------------------------


 

Section 1.                                            Definitions.

 

Capitalized terms used but not defined herein shall have the meanings assigned
to them in the Repurchase Agreement.

 

“Additional Purchased Mortgage Loans” shall have the meaning set forth in
Section 5 hereof.

 

“Agency” shall mean Freddie Mac, Fannie Mae or GNMA, as applicable.

 

“Agreement” shall mean this Custodial Agreement and all amendments and
attachments hereto and supplements hereof.

 

“Anticipated Settlement Date” shall mean the anticipated settlement date for any
Takeout Commitment.

 

“Approved Bailee” shall mean an Approved Takeout Investor or an Approved Bailee
listed on Exhibit 11 hereto.

 

“Approved Takeout Investor” shall mean (i) any Agency, (ii) any institution
listed on Exhibit 12 which has made a Takeout Commitment and has been approved
by Buyer or (iii) any other institution which has otherwise been approved in
writing by Buyer.

 

“Assignment of Lease Agreement” shall mean the specific agreement creating a
first lien on and pledge of the Co-op Shares and the appurtenant Proprietary
Lease securing the Co-op Loan.

 

“Assignment of Mortgage” shall mean an assignment of the Mortgage, notice of
transfer or equivalent instrument in recordable form sufficient under the laws
of the jurisdiction wherein the related Mortgaged Property is located to reflect
the transfer of the Mortgage to the party indicated therein.

 

“Assignment of Proprietary Lease” shall mean, with respect to a Co-op Loan, an
assignment of the Proprietary Lease sufficient under the laws of the
jurisdiction wherein the related Co-op Unit is located to reflect the assignment
of such Proprietary Lease.”

 

“Authorized Representative” shall have the meaning set forth in Section 26
hereof.

 

“Bailee Letter” shall mean a master bailee letter, in the form of Exhibit 13,
for use by Custodian in connection with the delivery of a Mortgage File as
contemplated in Section 9 hereof.

 

“Bailee Violation Letter” shall mean a letter in the form of Exhibit 14 hereto.

 

“Business Day” shall mean any day excluding (i) Saturday, Sunday or (ii) any day
on which banks located in the States of New York or California are authorized or
permitted to close for business or (iii) any day on which the New York Stock
Exchange is closed.

 

2

--------------------------------------------------------------------------------


 

“Buyer” shall mean Merrill Lynch Mortgage Capital Inc. or its successor in
interest or assigns.

 

“Committed Mortgage Loan” shall mean any Mortgage Loan which is the subject of a
Takeout Commitment with an Approved Takeout Investor.

 

“Co-op Corporation” shall mean, with respect to any Co-op Loan, the cooperative
apartment corporation that holds legal title to the related Co-op Project and
grants occupancy rights to units therein to stockholders through Proprietary
Leases or similar arrangements.

 

“Co-op Lien Search” shall mean a search for (a) federal tax liens, mechanics’
liens, lis pendens, judgments of record or otherwise against (i) the Co-op
Corporation and (ii) the seller of the Co-op Unit, (b) filings of Financing
Statements and (c) the deed of the Co-op Project into the Co-op Corporation.

 

“Co-op Loan” shall mean a Mortgage Loan secured by the pledge of stock allocated
to a dwelling unit in a residential cooperative housing corporation and
collateral assignment of the related Proprietary Lease.

 

“Co-op Project” shall mean, with respect to any Co-op Loan, all real property
and improvements thereto and rights therein and thereto owned by a Co-op
Corporation including without limitation the land, separate dwelling units and
all common elements.

 

“Co-op Shares” shall mean, with respect to any Co-op Loan, the shares of stock
issued by a Co-op Corporation and allocated to a Co-op Unit and represented by a
stock certificates.

 

“Co-op Unit” shall mean, with respect to any Co-op Loan, a specific unit in a
Co-op Project.

 

“Custodian” shall mean Deutsche Bank National Trust Company, or any successor in
interest or assigns, or any successor to the Custodian under this Agreement as
herein provided.

 

“Electronic Agent” shall mean MERSCORP, Inc., or its successor in interest or
assigns.

 

“Estoppel Letter” shall mean a document executed by the Co-op Corporation
certifying, with respect to a Co-op Unit, (i) the appurtenant Proprietary Lease
will be in full force and effect as of the date of issuance thereof, (ii) the
related Stock Certificate was registered in the Mortgagor’s name and the Co-op
Corporation has not been notified of any lien upon, pledge of, levy of execution
on or disposition of such Stock Certificate, and (iii) the Mortgagor is not in
default under the appurtenant Proprietary Lease and all charges due the Co-op
Corporation have been paid.

 

“Event of Default” shall mean any event of default under the Repurchase
Agreement or any confirmation thereunder.

 

“Fannie Mae” shall mean Fannie Mae, and any successor thereto.

 

3

--------------------------------------------------------------------------------


 

“Financing Statement” shall mean a financing statement in the form of a UCC-1
filed pursuant to the Uniform Commercial Code to perfect a security interest in
the Co-op Shares and Pledge Instruments.

 

“Freddie Mac” shall mean Freddie Mac, and any successor thereto.

 

“GNMA” shall mean the Government National Mortgage Association, and any
successor thereto.

 

“Indemnitee” shall have the meaning set forth in Section 21(a) hereof.

 

“Last Endorsee” shall have the meaning set forth in Section 3 hereof.

 

“MERS” shall mean Mortgage Electronic Registration Systems, Inc., or its
successors or assigns.

 

“MERS System” shall mean the Electronic Agent’s mortgage electronic registry
system.

 

“Mortgage” shall mean the mortgage, deed of trust or other instrument securing a
Mortgage Note, which creates a first or second lien on the Mortgaged Property
described therein.

 

“Mortgage File” shall have the meaning set forth in Exhibit 1 and Exhibit 1-A
attached hereto.

 

“Mortgage Loan” shall mean any residential real estate secured loan, including,
without limitation: (i) a promissory note, any reformation thereof and related
deed of trust (or mortgage) and security agreement; (ii) all guaranties and
insurance policies, including, without limitation, all mortgage and title
insurance policies and all fire and extended coverage insurance policies and
rights of the Sellers to return premiums or payments with respect thereto; and
(iii) all right, title and interest of the Sellers in the property covered by
such deed of trust (or mortgage).

 

“Mortgage Loan Schedule” shall mean a schedule in written and computer readable
formats of Purchased Mortgage Loans, containing the information set forth in
Exhibit 7 hereto and otherwise acceptable to the Buyer.

 

“Mortgage Loan Schedule and Exception Report” shall mean a list of Purchased
Mortgage Loans delivered by the Custodian to the Buyer, reflecting the Mortgage
Loans held by the Custodian for the benefit of the Buyer, which includes codes
indicating any exceptions with respect to each Mortgage Loan listed thereon. 
Each Mortgage Loan Schedule and Exception Report shall set forth (a) the
Mortgage Loans being purchased by the Buyer on any applicable Purchase Date as
well as the Mortgage Loans previously purchased by the Buyer and held by the
Custodian hereunder, and (b) all exceptions with respect thereto, with any
updates thereto from time to time last delivered.

 

“Mortgage Note” shall mean the note or other evidence of the indebtedness of a
Mortgagor secured by a Mortgage, as the same may be reformed or amended from
time to time.

 

4

--------------------------------------------------------------------------------


 

“Mortgaged Property” shall mean the real property securing repayment of the debt
evidenced by a Mortgage Note.

 

“Mortgagor” shall mean the obligor or obligors on a Mortgage Note, including any
Person who has assumed or guaranteed the obligations of the obligor thereunder.

 

“Notice of Bailment” shall mean a notice, in the form of Schedule 1 to the
Bailee Letter, delivered by Custodian to an Approved Bailee in connection with
each delivery to such Approved Bailee of the applicable portion of each
Submission Package.

 

“Notice of Default” shall mean written notice delivered by the Buyer to the
Custodian and the Sellers stating that an Event of Default has occurred.

 

“Officer’s Certificate” shall mean a certificate signed by a Responsible Officer
of the Person delivering such certificate and delivered as required by this
Custodial Agreement.

 

“Person” shall mean any individual, corporation, limited liability company,
partnership, joint venture, association, joint-stock company, trust,
unincorporated organization, government or any agency or political subdivision
thereof.

 

“Pledge Instruments” shall mean, with respect to each Co-op Loan, the Stock
Power, the Assignment of Proprietary Lease, the assignment of the Mortgage Note
and the acceptance of assignment of lease agreement.

 

“Primary Insurance Policy” shall mean a policy of primary mortgage guaranty
insurance issued by a Qualified Insurer, as required under the Repurchase
Agreement with respect to certain Mortgage Loans.

 

“Proprietary Lease” shall mean the lease on a Co-op Unit evidencing the
possessory interest of the owner of the Co-op Shares in such Co-op Unit.

 

“Purchase Date” shall mean with respect to each Purchased Mortgage Loan, the
date on which such Purchased Mortgage Loan is purchased by the Buyer pursuant to
the Repurchase Agreement.

 

“Purchased Mortgage Loan” shall mean each Mortgage Loan, and/or any other
evidence of ownership of a Mortgage Loan mutually agreed upon by the Buyer and
the Sellers and identified to the Custodian transferred or caused to be
transferred by the Sellers to the Buyer or its designee (including the
Custodian) in a Transaction under the Repurchase Agreement and any Additional
Purchased Mortgage Loans delivered pursuant to this Agreement.

 

“Qualified Insurer” shall mean a mortgage guaranty insurance company duly
authorized and licensed where required by law to transact mortgage guaranty
insurance business and acceptable under each Seller’s underwriting guidelines.

 

“Recognition Agreement” shall mean an agreement among a Co-op Corporation, a
lender and a Mortgagor with respect to a Co-op Loan whereby such parties (i)
acknowledge that such

 

5

--------------------------------------------------------------------------------


 

lender may make, or intends to make, such Co-op Loan, and (ii) make certain
agreements with respect to such Co-op Loan.

 

“Repurchase Agreement” shall have the meaning set forth in the first paragraph
of the recitals hereto.

 

“Repurchase Date” shall mean, with respect to each Purchased Mortgage Loan, the
date on which such Purchased Mortgage Loan is to be repurchased by each Seller
pursuant to the Repurchase Agreement.

 

“Repurchase Release” shall have the meaning set forth in Section 11 hereof.

 

“Request for Release” shall have the meaning set forth in Section 7 hereof.

 

“Responsible Officer” shall mean, with respect to the Custodian, any officer,
including any managing director, principal, vice president, assistant vice
president, assistant treasurer, assistant secretary, trust officer or any other
officer of the Custodian customarily performing functions similar to those
performed by any of the above designated officers and having direct
responsibility for the administration of this Agreement, and also, with respect
to a particular matter, any other officer, to whom such matter is referred
because of such officer’s knowledge and familiarity with the particular subject.

 

“Seller” shall mean each of MortgageIT and Holdings or their successors in
interest or assigns.

 

“Settlement Account” shall mean the settlement account, which shall be a
segregated, non-interest bearing trust account, established pursuant to
Section 5 hereof.

 

“Settlement Account Control Agreement” shall mean the settlement account control
agreement in the form of Exhibit 15 hereto.

 

“Stock Certificate” shall mean, with respect to a Co-op Loan, the certificates
evidencing ownership of the Co-op Shares issued by the Co-op Corporation.

 

“Stock Power” shall mean, with respect to a Co-op Loan, an assignment of the
Stock Certificate or an assignment of the Co-op Shares issued by the Co-op
Corporation.

 

“Takeout Commitment” shall mean a commitment of a Seller to sell one or more
Mortgage Loans to an Approved Takeout Investor and the corresponding Approved
Takeout Investor’s commitment back to a Seller to effectuate the foregoing.

 

“Transaction” shall have the meaning set forth in the first paragraph of the
recitals hereto.

 

“Trust Receipt” shall mean a trust receipt issued by the Custodian evidencing
the Purchased Mortgage Loans it holds, in the form attached hereto as Exhibit 2
and delivered to the Buyer by the Custodian in accordance with Section 2 hereof.

 

6

--------------------------------------------------------------------------------


 

“Wet-Ink Delivery Date” shall mean with respect to each Wet-Ink Mortgage Loan,
no later than 5:00 p.m. (New York City time) on the seventh Business Day
following the Purchase Date.

 

“Wet-Ink Mortgage Loan” shall mean a Purchased Mortgage Loan which is purchased
by the Buyer simultaneously with the origination thereof by a Seller.

 

“Wet-Ink Trust Receipt” shall mean a trust receipt issued by Custodian
evidencing Purchased Mortgage Loans which are Wet-Ink Mortgage Loans,
substantially in the form attached hereto as Exhibit 10, and delivered to Buyer
by Custodian in accordance with Section 3 hereof.

 

“Written Instructions” shall mean written communications received by the
Custodian from an Authorized Representative of the Buyer or the Sellers,
including communications received by facsimile, or other telecommunications
device capable of transmitting or creating a written record.

 

Section 2.                                            Deposit of Mortgage Loans;
Effecting a Transaction.

 

(a)                                  With respect to each Purchased Mortgage
Loan (other than a Wet-Ink Mortgage Loan), no later than 3:00 p.m. (New York
City time) one Business Day prior to each Purchase Date, each Seller shall
deliver or cause to be delivered to the Custodian (i) the Mortgage Files with
respect to the related Purchased Mortgage Loans and (ii) the related Mortgage
Loan Schedule.  With respect to each Wet-Ink Mortgage Loan, no later than 12
noon (New York City time) on the related Purchase Date, each Seller shall
deliver or cause to be delivered to the Custodian the related Mortgage Loan
Schedule listing the Wet-Ink Mortgage Loans.  On the Wet-Ink Delivery Date, each
Seller shall deliver or cause to be delivered to the Custodian (i) the Mortgage
Files with respect to the related Wet-Ink Mortgage Loans and (ii) the related
Mortgage Loan Schedule.  No more than 200 Purchased Mortgage Loans shall be
delivered to the Custodian on any one Business Day.

 

The Custodian shall deliver to the Buyer via electronic mail (with the original
to follow), no later than 4:00 p.m. (New York City time) on the Purchase Date, a
Mortgage Loan Schedule and Exception Report of all Mortgage Loans then held or
to be held by the Custodian for the Buyer’s benefit (including Mortgage Loans to
be purchased on such Purchase Date) in an electronic format acceptable to the
Buyer, which schedule shall include all information included in the Mortgage
Loan Schedule and such additional information as the Buyer and the Custodian may
agree.

 

(b)                                 On each Purchase Date with respect to
Purchased Mortgage Loans other than Wet-Ink Mortgage Loans, upon receipt of the
Mortgage Loan Schedule and Exception Report from the Custodian, in form and
substance acceptable to the Buyer, the Buyer shall transfer to each Seller
immediately available funds in an amount equal to the related Purchase Price. 
With respect to Wet-Ink Mortgage Loans, upon receipt of the Wet-Ink Trust
Receipt and Mortgage Loan Schedule from the Custodian, in form and substance
acceptable to the Buyer, the Buyer shall transfer to each Seller immediately
available funds in an amount equal to the related Purchase Price.

 

7

--------------------------------------------------------------------------------


 

(c)                                  On and after the Purchase Date for any
Mortgage Loan, until the related Repurchase Date, as such date may be extended
by Written Instructions signed by both the Buyer and a Seller and delivered to
the Custodian, or until the Custodian shall receive a Notice of Default, the
Custodian shall hold the Purchased Mortgage Loans related to such Transaction as
the custodian and bailee for hire for the exclusive benefit of the Buyer and
shall not act upon instructions of a Seller to deliver the Purchased Mortgage
Loans other than as expressly provided in this Agreement.

 

(d)                                 Custodian shall deliver to Buyer, no later
than 4:00 p.m. (New York City time) on the related Purchase Date, electronically
followed by overnight courier a Mortgage Loan Schedule and Exception Report
having appended thereto a schedule of all Mortgage Loans with respect to which
Custodian has completed the procedures set forth in Section 3 hereof and certify
that it is holding each related Mortgage File for the benefit of Buyer in
accordance with the terms hereof (provided that the Custodian has timely
received the items pursuant to Section 2(a) herein).

 

(e)                                  In addition to the foregoing, on the
initial Purchase Date, the Custodian shall deliver to the Buyer, no later than
4:00 p.m. (New York City time), a Trust Receipt with a Mortgage Loan
Schedule and Exception Report attached thereto (provided that the Custodian has
timely received the items pursuant to Section 2(a) herein).  Each Mortgage Loan
Schedule and Exception Report delivered by the Custodian to the Buyer shall
supersede and cancel the Mortgage Loan Schedule and Exception Report previously
delivered by the Custodian to the Buyer hereunder, and shall replace the then
existing Mortgage Loan Schedule and Exception Report to be attached to the Trust
Receipt.  Notwithstanding anything to the contrary set forth herein, in the
event that the Mortgage Loan Schedule and Exception Report attached to the Trust
Receipt is different from the most recently delivered Mortgage Loan Schedule and
Exception Report, then the most recently delivered Mortgage Loan Schedule and
Exception Report shall control and be binding upon the parties thereto.

 

Section 3.                                            Mortgage Loan Schedule or
Exception Report.

 

No later than 4:00 p.m. (New York City time) on the Purchase Date (provided that
the Custodian has timely received the items required pursuant to Section 2(a)
herein), or with respect to Wet-Ink Mortgage Loans, by 5:00 p.m. (New York City
time) on the Business Day following the Wet-Ink Delivery Date, the Custodian
shall issue and deliver to the Buyer via facsimile a Mortgage Loan Schedule and
Exception Report relating to the Purchased Mortgage Loans to the effect that
with respect to each such Purchased Mortgage Loan, except as noted in any
attached exception report, (i) all of the documents in paragraphs (a), (c), (e),
(f), (g), and, to the extent provided, (b), (d), and (h) on Exhibit 1 attached
hereto are in its possession, (ii) all of the documents in paragraphs (a), (b),
(c), (d), (e), (f), (g), (h) and, to the extent provided, (i) and (j) on
Exhibit 1-A attached hereto are in its possession (iii) such documents have been
reviewed by it and appear regular on their face and relate to such Mortgage
Loan; (iv) based on its examination and only as to the foregoing documents, the
information set forth in the Mortgage Loan Schedule respecting such Mortgage
Loan accurately reflects the information contained in the documents in the
Mortgage File as to (A) the name of the mortgagor, (B) the address of the
Mortgaged Property, (C) the interest rate on the Mortgage Note, (D) the original
principal amount of the Mortgage Note, and (E) the maturity date of the Mortgage
Note; (v) the Mortgage

 

8

--------------------------------------------------------------------------------


 

Note and the Mortgage, each bears an original signature or signatures purporting
to be the signature or signatures of the person or persons named as the maker
and mortgagor or grantor; or, in the case of certified copies of the Mortgage,
if any, such copies bear a reproduction of such signature or signatures;
(vi) all signatures on the Mortgage properly relate to the Mortgage Note, as
applicable, and the Custodian has examined the Mortgage for the completions of
any required notarization and has verified that any rider or addendum properly
relates to the Mortgage and that the signatures on any rider or addendum match
the signatures on the Mortgage; (vii) the original principal amount of the
indebtedness secured by the Mortgage is identical to the original principal
amount of the Mortgage Note; (viii) if the Mortgage Note does not name the
Seller as the holder or payee, the Mortgage Note bears original endorsements
that complete the chain of ownership from the original holder or payee to the
last endorsee (the “Last Endorsee”); (ix) if the Mortgage does not name the
Seller or MERS as the mortgagee or beneficiary, the original of the Assignment
of Mortgage from the named mortgagee or beneficiary bears the original signature
purporting to be the signature of the named mortgagee or beneficiary (including
any subsequent assignors) or in the case of copies certified by the Seller, such
copies bear a reproduction of such signature or signatures and that the
Assignment of Mortgage and any intervening assignments of mortgage complete the
chain of title from the originator to the Last Endorsee; (x) the Mortgagor name
on the Assignment of Mortgage agrees with the related Mortgage Loan Schedule;
(xi) each Mortgage Note in its possession has been endorsed as provided in
Exhibit 1 and Exhibit 1-A hereto, as applicable; and (xii) each Assignment of
Mortgage, Assignment of Lease Agreement and Assignment of Proprietary Lease have
been executed as provided in Exhibit 1 and Exhibit 1-A hereto, as applicable.

 

With respect to each Wet-Ink Mortgage Loan, on or prior to 4:00 p.m. (New York
City time) on the related Purchase Date, the Custodian shall issue to Buyer a
Wet-Ink Trust Receipt certifying that the Custodian has received the Mortgage
Loan Schedule identifying such Wet-Ink Mortgage Loans as Purchased Mortgage
Loans.

 

With respect to any modifications or revisions occurring after the Purchase Date
or the related Wet-Ink Delivery Date with respect to Wet-Ink Mortgage Loans, not
later than the Business Day following each Purchase Date, the Custodian shall
deliver to the Buyer a revised Mortgage Loan Schedule and Exception Report
relating to the Purchased Mortgage Loans.

 

Each Seller shall be solely responsible for providing each and every document
required for each Mortgage File to the Custodian in a timely manner and for
completing or correcting any missing, incomplete or inconsistent documents, and
the Custodian shall not be responsible or liable for taking any such action,
causing any Seller or any other person or entity to do so or notifying any
Person (other than the Buyer to the extent specifically required in this
Agreement) that any such action has or has not been taken.  The Custodian makes
no representations as to and shall not be responsible to determine or verify
(i) the validity, legality, enforceability, sufficiency, due authorization,
filing of recording status or history, recordability, or genuineness of any
document in any Mortgage File or any of the Purchased Mortgage Loans identified
on the Mortgage Loan Schedule and Exception Report or (ii) the collectability,
insurability, effectiveness or suitability of any such Purchased Mortgage Loan. 
The Custodian shall not be required to review the content (except as necessary
to certify its presence or absence) of any document described in the preceding
paragraph except as expressly required herein in order to deliver the Mortgage
Loan Schedule and Exception Report.

 

9

--------------------------------------------------------------------------------


 

Section 4.                                            Obligations of the
Custodian.

 

(a)                                  With respect to the Mortgage Files
delivered to the Custodian or which come into the possession of the Custodian,
following the related transfer pursuant to Section 2(b) above until the
interests of the Buyer have been released pursuant to this Agreement, the
Custodian is the custodian for the Buyer, exclusively.  The Custodian shall,
following the related transfer pursuant to Section 2(b) above until the
interests of the Buyer have been released pursuant to this Agreement, hold all
documents received by it for the exclusive use and benefit of the Buyer and
shall make disposition thereof only in accordance with this Agreement and the
Written Instructions furnished by the Buyer.  The Custodian shall segregate and
maintain continuous custody of the Mortgage Files in secure and fire-resistant
facilities in accordance with customary standards for such custody.

 

(b)                                 The Custodian shall promptly notify the
Buyer if (i) any Seller fails to pay any amount due to the Custodian under this
Agreement or (ii) a Responsible Officer of the Custodian has actual knowledge
that any Mortgage, pledge, lien, security interest or other charge or
encumbrance has been placed on the Mortgage Files.

 

Section 5.                                            Additional Purchased
Mortgage Loans.

 

(a)                                  Each Seller may, from time to time, deliver
to the Custodian one or more additional Mortgage Loans (each an “Additional
Purchased Mortgage Loans”) as an addition to the Purchased Mortgage Loans
already held by the Custodian with respect to a Transaction.  In such event,
such Seller shall deliver to the Custodian the Mortgage File for each Additional
Purchased Mortgage Loans together with a Mortgage Loan Schedule, with a copy to
the Buyer, stating that the Additional Purchased Mortgage Loan is being
delivered with respect to an identified Transaction.  It is expressly understood
and agreed that the Custodian shall have no duty to perform any valuation of
collateral and shall have no responsibility to ascertain the adequacy of any
Additional Purchased Mortgage Loans other than undertaking a review of the
related Mortgage File in accordance with Section 3 hereof.

 

(b)                                 The Custodian shall deliver to the Buyer no
later than one Business Day after receipt of such Additional Purchased Mortgage
Loan and Mortgage Loan Schedule from such Seller, a Mortgage Loan Schedule and
Exception Report that reflects the delivery of each Additional Purchased
Mortgage Loan; provided that in the event that the Custodian does not receive
the items required to be delivered pursuant to Section 5(a) above by no later
than 3:00 p.m. (New York City time) on the Business Day prior to the date of
delivery, then the Custodian shall deliver such Mortgage Loan Schedule and
Exception Report within one Business Day after the date of delivery.  In issuing
such Mortgage Loan Schedule and Exception Report, the Custodian shall employ the
same procedures as set forth in Section 3 in reviewing the Mortgage Files.

 

Section 6.                                            Future Defects.

 

During the term of this Agreement, if the Custodian discovers any defect with
respect to any Mortgage File, the Custodian shall give written specification of
such defect to the Seller and the Buyer.  For purposes of this Section, “defect”
shall mean a failure of a document to

 

10

--------------------------------------------------------------------------------


 

correspond to the information set forth in the applicable Mortgage Loan
Schedule or the absence of a Mortgage File or any part thereof or any other
document required pursuant to this Agreement.  Each Seller shall be solely
responsible for completing or correcting any missing, incomplete or inconsistent
documents, and the Custodian shall not be responsible or liable for taking any
such action, causing such Seller or any other person or entity to do so or
notifying any Person that any such action has or has not been taken.

 

Section 7.                                            Release for Servicing.

 

(a)                                  From time to time and as appropriate for
the servicing of any of the Purchased Mortgage Loans, the Custodian shall, upon
receipt of a Request for Release of Documents and Receipt in the form of
Exhibit 3 attached hereto (“Request for Release”), release or cause to be
released to Sellers or the Sellers’ Authorized Representative the related
Mortgage File or the documents of the related Mortgage File set forth in such
Request for Release.  Each Seller shall send a copy of any such Request for
Release to the Buyer.  Any document released to a Seller or such Seller’s
Authorized Representative pursuant to a Request for Release shall be returned to
the Custodian no later than 10 Business Days from the date on such Request for
Release, and the Custodian shall notify the Buyer of any failure by a Seller to
so return any such document.

 

All Mortgage Files or documents from Mortgage Files released by the Custodian to
a Seller or, upon such Seller’s Written Instructions, such Seller’s Authorized
Representative, pursuant to this Section 7 shall be held by a Seller or such
Seller’s Authorized Representative, as applicable, in trust for the benefit of
the Buyer.  Each Seller or such Seller’s Authorized Representative, as
applicable, shall return to the Custodian the Mortgage File or other such
documents from Mortgage Files when the need therefor in connection with such
servicing no longer exists (but in any event no later than 10 Business Days from
the date on such Request for Release), unless the Mortgage Loan shall be
liquidated, in which case, a Seller or, if the Mortgage File or documents were
released to such Seller’s Authorized Representative, such Seller’s Authorized
Representative shall deliver to the Custodian an additional Request for Release
that has been acknowledged and agreed to by the Buyer certifying such
liquidation.  Upon receipt of the related Mortgage File or other such documents
from a Seller, the Custodian shall return the related Request for Release to
such Seller, with a copy to the Buyer, acknowledging receipt of such Mortgage
File or other such documents.

 

Section 8.                                            Limitation on Release.

 

The foregoing Section 7 shall be operative only to the extent that at any time
the Custodian shall not have released to a Seller or such Seller’s Authorized
Representative in total active Mortgage Files or documents (including those
requested) pertaining to ten Mortgage Loans at the time being held by the
Custodian under this Agreement.  If ten Mortgage Loans or more have been, and
remain released to a Seller at the time of request, the Mortgage Note and/or
Assignment of Mortgage or any additional Mortgage Files or documents requested
to be released by such Seller or such Seller’s Authorized Representative may be
released only upon the written acknowledgment of the Request for Release by the
Buyer.  The limitations of this paragraph shall not apply to the release of
Mortgage Files to a Seller or, upon such Seller’s Written Instructions, such
Seller’s Authorized Representative, under Section 9 below.

 

11

--------------------------------------------------------------------------------


 

Section 9.                                            Release for Payment;
Takeout Provisions; Funding by a Takeout Investor.

 

(a)                                  Release for Payment.  Upon the payment in
full, liquidation or repurchase of any Mortgage Loan, and upon receipt by the
Custodian of a Request for Release certifying that all proceeds related to such
payment in full, liquidation, or repurchase have been received (provided that a
Seller shall have delivered a copy of such Request for Release to the Buyer and
the Custodian shall not have received a Notice of Default from the Buyer), the
Custodian shall promptly release the related Mortgage File to such Seller or,
upon such Seller’s Written Instructions, such Seller’s Authorized
Representative.  After such release the Custodian shall amend the Mortgage Loan
Schedule and Exception Report to reflect the release of the applicable Mortgage
Loan and shall deliver to the Buyer such amended Mortgage Loan Schedule and
Exception Report.

 

(b)                                 Takeout Provisions.  Funding by a Takeout
Investor.

 

(i)                                Each Seller shall provide to Custodian a
completed Request for Release (signed by such Seller and acknowledged by the
Buyer) with respect to the related Committed Mortgage Loans.  The Mortgage Files
relating to the Committed Mortgage Loans included in a Request for Release shall
be sent for delivery by Custodian to the applicable Approved Bailee specified by
such Seller to Buyer and Custodian in writing by 5:00 p.m. (New York City time)
on the Business Day following the Business Day on which the completed Request
for Release is received by Custodian.  In the event that the Request for Release
is not received prior to 12 noon New York City time, Custodian shall use
reasonable efforts to effect same day shipment of the related Mortgage Files,
but in any event shall send such Mortgage Files on the following Business Day. 
Such Mortgage Files shall be sent via overnight courier at such Seller’s expense
in accordance with such Seller’s delivery instructions on the Request for
Release and under cover of a fully completed Notice of Bailment prepared by
Custodian in accordance with the terms of the Bailee Letter.  Custodian shall
not deliver any Mortgage File to any potential Approved Bailee unless such
Approved Bailee was identified by a Seller to Buyer and Custodian on the
Purchase Date in the Mortgage Loan Schedule or as otherwise agreed to in writing
by Buyer (with a copy to Custodian) pursuant to the terms hereof.  Custodian
shall deliver such documents accompanied by a Bailee Letter (to be prepared by a
Seller and sent to Buyer and Custodian for execution) to the Approved Bailee. 
The location of the Approved Bailee’s office specified on the Notice of Bailment
may only be changed with the prior written approval of Buyer.

 

(ii)                             At any time following the delivery of a Request
for Release, in the event Custodian becomes aware of any defect with respect to
a related Mortgage File or the related forms, including the return of documents
to Custodian from an Approved Bailee due to a defect in such documents, the
Custodian shall give prompt oral or electronic notice of such defect to Buyer,
followed by a written specification thereof to Buyer within one Business Day. 
In addition, Custodian shall provide a Bailee Violation Letter to Buyer and the
Approved Bailee in the event that Buyer notifies Custodian that any documents
remain in the possession of an Approved Bailee for thirty days and the related
Mortgage Loans have not been purchased by Approved Bailee prior to such date.

 

12

--------------------------------------------------------------------------------


 

(iii)                          On the Anticipated Settlement Date and subject to
Section 9(b)(v) hereof, unless Custodian receives on or prior to such
Anticipated Settlement Date a Notice of Default or Written Instructions from
both Buyer and each Seller that the Anticipated Settlement Date has been
extended, Buyer irrevocably instructs Custodian to release to the Approved
Bailee the Purchased Mortgage Loans with respect to such Transaction with a
fully completed Notice of Bailment.  Notwithstanding anything to the contrary
herein, in the event the Purchased Mortgage Loans are repurchased prior to the
related Anticipated Settlement Date pursuant to the Repurchase Agreement, Buyer
irrevocably instructs Custodian, upon receipt of written notice thereof from
Buyer, to release to such Seller such Purchased Mortgage Loans as more
particularly described in Section 9(a) above.

 

(iv)                         In the event that an Approved Takeout Investor
rejects a Mortgage Loan for purchase pursuant to a Takeout Commitment for any
reason whatsoever, Custodian shall promptly notify Buyer and each Seller upon
receipt of the returned Mortgage File or notification from the Approved Takeout
Investor (and Custodian shall provide to Buyer the loan identification number).

 

(v)                            The Sellers shall establish and maintain a
Settlement Account at the Custodian, titled “[Seller] in trust for Merrill Lynch
Mortgage Capital Inc.”, and shall ensure at all times that such Settlement
Account is subject to a Settlement Account Control Agreement.  Funds deposited
in the Settlement Account may be transferred only in accordance with the
Settlement Account Control Agreement.  Any funds deposited in the Settlement
Account shall at all times be fully insured to the full extent permitted under
applicable law.  Funds deposited in the Settlement Account shall be held
uninvested.  Without limiting the generality of the foregoing, each Seller shall
cause the applicable Takeout Investor to remit all amounts on account of the
related Mortgage Loans to the Settlement Account in accordance with the
provisions of the related Takeout Commitment.

 

Section 10.                                      Covenants of the Seller.

 

Each Seller covenants to the Buyer as of the date that any Mortgage File
documents are released to such Seller or such Seller’s subservicer pursuant to a
Request for Release that:

 

(a)                                  if the Request for Release has been
submitted for the release of a Purchased Mortgage Loan that has been paid in
full, all amounts received in connection with the payment in full of the
Purchased Mortgage Loan have been credited to the Buyer as provided in the
Repurchase Agreement;

 

(b)                                 if item No. 1 has been checked on the
Request for Release, the Repurchase Price for the applicable Purchased Mortgage
Loan has been credited to the Buyer as provided in the Repurchase Agreement; and

 

(c)                                  if item No. 4 has been checked on the
Request for Release, all proceeds of foreclosure, insurance, condemnation or
other liquidation have been finally received and credited to the Buyer pursuant
to the Repurchase Agreement.

 

13

--------------------------------------------------------------------------------


 

Section 11.                                      Repurchase Date.

 

Each Seller shall provide the Buyer and the Custodian with Written Instructions
prior to 10:00 a.m. (New York City time) on each Repurchase Date on which such
Seller intends to remove Purchased Mortgage Loans from the repurchase facility
governed by the Repurchase Agreement, which Written Instructions shall include a
schedule of Purchased Mortgage Loans to be removed on such date (unless all
Purchased Mortgage Loans are to be removed, in which case the Written
Instructions shall indicate this fact).  The Buyer shall send a Repurchase
Release in the form of Exhibit 8 hereto (a “Repurchase Release”) to each Seller
and the Custodian by 10:00 a.m. (New York City time) on the Repurchase Date
listing the Purchased Mortgage Loans to be released on such Repurchase Date.  On
the Repurchase Date for each Transaction, unless the Custodian receives on the
Business Day prior to such Repurchase Date a Notice of Default from the Buyer or
Written Instructions from both the Buyer and each Seller that the Repurchase
Date has been extended, the Buyer hereby irrevocably instructs the Custodian to
release to each Seller or its designee the Purchased Mortgage Loans designated
in such Repurchase Release upon receipt of notification by the Custodian from
the Buyer that it has received the Repurchase Price.  The Buyer shall notify the
Custodian immediately upon confirmation that each Seller has transmitted the
Repurchase Price.

 

Section 12.                                      Transfer of Purchased Mortgage
Loans Upon Termination of a Transaction.

 

If the Custodian is furnished with Written Instructions in the form of Exhibit 8
attached hereto (i) from the Buyer and any Seller that a Transaction with
respect to the Repurchase Agreement has been terminated, or (ii) from the Buyer
that an Event of Default under the Repurchase Agreement has occurred as to any
or all of the Purchased Mortgage Loans, the Custodian shall release to such
Persons as are designated in such Written Instructions the Mortgage Files
relating to the Purchased Mortgage Loans that are no longer subject to the
Transaction, and shall deliver to the Buyer an updated Mortgage Loan
Schedule and Exception Report listing all of the Purchased Mortgage Loans still
subject to a Transaction.

 

Section 13.                                      Shipment of Documents.

 

Written Instructions as to the method of shipment and shipper(s) that Custodian
is directed to utilize in connection with transmission of Mortgage Files in the
performance of the Custodian’s duties hereunder shall be delivered by each
Seller or the Buyer to Custodian prior to any shipment of any Mortgage Files
hereunder.  The requesting party will arrange for the provision of such services
at its sole cost and expense (or, at such party’s option, reimburse Custodian
for all costs and expenses incurred by Custodian consistent with such Written
Instructions) and will maintain such insurance against loss or damage to the
Mortgage Files as the requesting party deems appropriate.  Without limiting the
generality of the provisions of Section 20 below, it is expressly agreed that in
no event shall Custodian have any liability for any losses or damages to any
person, arising out of actions of Custodian in accordance with instructions of
the requesting party, unless such performance constitutes negligence, lack of
good faith or willful misconduct on the part of the Custodian or any of its
directors, officers, agents or employees.  In the absence of Written
Instructions from a Seller or the Buyer, the Custodian shall not ship the
related Mortgage Files.

 

14

--------------------------------------------------------------------------------


 

Section 14.                                      Examination and Copies of
Mortgage Files.

 

Upon the written request of the Buyer, Buyer and its respective agents,
accountants, attorneys, auditors and prospective purchasers will be permitted,
upon one Business Day’s prior notice, during normal business hours to examine
the Mortgage Files and any other documents, records and papers in the possession
of or under the control of the Custodian relating to any or all of the Purchased
Mortgage Loans.  Each Seller shall be responsible for any reasonable expenses in
connection with such examinations.

 

Upon the written request of any Seller or the Buyer, the Custodian shall provide
such party, at such party’s expense, with copies of the Mortgage Notes,
Mortgages, Assignment of Mortgages and other documents relating to one or more
of the Mortgage Loans.

 

Section 15.                                      Insurance of the Custodian.

 

At its own expense, the Custodian shall maintain at all times during the
existence of this Agreement and keep in full force and effect a fidelity bond,
errors and omissions insurance and document hazard insurance.  All such
insurance shall be in amounts, with standard coverage and subject to standard
deductibles, all as is customary for insurance typically maintained by
institutions which act as custodian.  A certificate of an Authorized
Representative of the Custodian shall be furnished to each Seller and the Buyer,
upon written request, stating that such insurance is in full force and effect.

 

Section 16.                                      Periodic Statements.

 

Upon the reasonable Written Instructions of the Buyer or any Seller at any time,
at the expense of such Seller, the Custodian shall provide to the Buyer or such
Seller, as the case may be, a list of all the Purchased Mortgage Loans for which
the Custodian holds a Mortgage File.

 

Section 17.                                      Fees and Expenses of the
Custodian.

 

The Custodian shall charge such fees for its services under this Agreement as
are set forth in a separate agreement between the Custodian and the Sellers, the
payment of which fees, together with the Custodian’s expenses (including legal
fees and expenses) in connection herewith, shall be solely the obligation of the
Sellers.

 

The foregoing obligation to pay the Custodian its fees and reimburse the
Custodian for its expenses in connection with services provided by the Custodian
hereunder shall survive any resignation or removal of the Custodian (for all
fees and expenses incurred prior to such resignation or removal) or the
termination or assignment of this Agreement.

 

Section 18.                                      Custodian Representations.

 

The Custodian (and any successor Custodian subject to this Agreement as of the
date of appointment of such custodian) hereby represents and warrants as of the
date hereof and as of each date it delivers a Mortgage Loan Schedule and
Exception Report that:

 

15

--------------------------------------------------------------------------------


 

(a)                                  The Custodian is (i) a national banking
association duly authorized, validly existing and in good standing under the
laws of the United States and (ii) duly qualified and in good standing and in
possession of all requisite authority, power, licenses, permits and franchises
in order to execute, deliver and comply with its obligations under the terms of
this Agreement;

 

(b)                                 The execution, delivery and performance of
this Agreement have been duly authorized by all necessary corporate action and
the execution and delivery of this Agreement by the Custodian in the manner
contemplated herein and the performance of and compliance with the terms hereof
by it will not (i) violate, contravene or create a default under any applicable
laws, licenses or permits, or (ii) violate, contravene or create a default under
any charter document or bylaw of the Custodian;

 

(c)                                  The execution and delivery of this
Agreement by the Custodian and the performance of and compliance with its
obligations and covenants hereunder do not require the consent or approval of
any governmental authority or, if such consent is required, it has been
obtained;

 

(d)                                 This Agreement, and the original Trust
Receipt issued hereunder (when executed and delivered by the Custodian) will
constitute valid, legal and binding obligations of the Custodian, enforceable
against the Custodian in accordance with their respective terms, except as the
enforcement thereof may be limited by applicable bankruptcy or other debtor
relief laws and that certain equitable remedies may not be available regardless
of whether enforcement is sought in equity or at law;

 

(e)                                  To the Custodian’s knowledge, there is no
litigation pending which, if determined adversely to Custodian, would adversely
affect the execution, delivery or enforceability of this Agreement, or any of
the duties or obligations of Custodian hereunder;

 

(f)                                    The Custodian shall follow the Written
Instructions of the Buyer, at the Buyer’s expense, to protect or maintain any
interest in real property securing the Mortgage Loan subject to this Agreement
and any insurance applicable thereto;

 

(g)                                 The Custodian shall not be responsible or
liable for, and makes no representation or warranty with respect to, the
validity, adequacy or perfection of any lien upon or security interest in any
Mortgage Loans or Mortgage Files (other than the Custodian’s obligation to take
possession of the Mortgage File for each Mortgage Loan in accordance with the
terms of this Agreement); and

 

(h)                                 The Custodian is not controlled by, under
common control with or otherwise affiliated with or related to any Seller, and
the Custodian covenants and agrees with Buyer that prior to any such affiliation
in the future, it shall notify Buyer.

 

Section 19.                                      No Adverse Interest of the
Custodian.

 

By execution of this Agreement, the Custodian represents and warrants that it
currently holds, and during the existence of this Agreement shall hold, no
adverse interest, by way of security or otherwise, in any Purchased Mortgage
Loan, and hereby waives and releases any such interest which it may have in any
Purchased Mortgage Loan as of the date hereof.  The

 

16

--------------------------------------------------------------------------------


 

Purchased Mortgage Loans shall not be subject to any security interest, lien or
right of set-off by the Custodian or any third party claiming through the
Custodian, and the Custodian shall not pledge, encumber, hypothecate, transfer,
dispose of, or otherwise grant any third party interest in, the Purchased
Mortgage Loans.

 

Section 20.                                      Concerning the Custodian.

 

(a)                                  The Custodian shall have no duties or
responsibilities except those specifically set forth herein.  The Custodian
shall have no responsibility nor duty with respect to any Mortgage Files while
not in its possession.  If the Custodian requests instructions from the Buyer
with respect to any act, action or failure to act in connection with this
Agreement, the Custodian shall be entitled to refrain from taking such action
and continue to refrain from acting unless and until the Custodian shall have
received Written Instructions from the Buyer with respect to a Mortgage File
without incurring any liability therefore to the Buyer, any Seller or any other
Person.

 

(b)                                 The Custodian shall not be liable for any
action or omission to act hereunder except for its own negligence or lack of
good faith or willful misconduct.  In no event shall the Custodian have any
responsibility to ascertain or take action except as expressly provided herein.

 

(c)                                  Without limiting the generality of the
foregoing, the Custodian may conclusively rely upon and shall be fully protected
in acting in good faith upon any Written Instructions, notice or other
communication from the Buyer or Sellers received by it and which it reasonably
believes to be genuine and duly authorized with respect to all matters
pertaining to this Agreement and its duties hereunder.

 

(d)                                 The Custodian shall not be liable to the
Sellers, the Buyer, or any other Person with respect to any action taken or not
taken by it in good faith in the performance of its obligations under this
Agreement.  The obligations of the Custodian shall be determined solely by the
express provisions of this Agreement.  No representation, warranty, covenant,
agreement, obligation or duty of the Custodian shall be implied with respect to
this Agreement or the Custodian’s services hereunder.

 

(e)                                  The Custodian shall be under no duty or
obligation to inspect, review or examine the Mortgage Files to determine that
the contents thereof are genuine, enforceable or appropriate for the represented
purpose or that they have been actually recorded, are in the proper form for
recordation or that they are not other than what they purport to be on their
face.

 

(f)                                    No provision of this Agreement shall
require the Custodian to expend or risk its own funds or otherwise incur
financial liability (other than expenses or liabilities otherwise required to be
incurred by the terms of this Agreement) in the performance of its duties under
this Agreement if it shall have a good faith belief that repayment of such funds
or indemnity satisfactory to it is not reasonably assured to it.

 

(g)                                 The Custodian shall use the same degree of
care and skill as is reasonably expected of financial institutions acting in
comparable capacities which are held to a standard of care of ordinary
negligence, and this Section 20 shall not be interpreted to impose upon the
Custodian a higher standard of care than that set forth in this sentence.

 

17

--------------------------------------------------------------------------------


 

Section 21.                                      Indemnification.

 

(a)                                  Each Seller agrees to, jointly and
severally reimburse, indemnify and hold harmless the Custodian and its
directors, officers, employees, or agents (each, an “Indemnitee”) from and
against any and all liabilities, obligations, losses, damages, penalties,
actions, judgments, suit, costs, expenses, or disbursements of any kind or
nature whatsoever including reasonable fees and expenses of counsel, court costs
and costs of appeal that may be imposed on, incurred by, or asserted against it
or them in any way in connection with or related to Custodian’s execution and
performance of this Agreement and any transactions contemplated hereby,
including but not limited to the claims of any third parties, including Buyer,
except in the case of loss, liability or expense resulting from a Custodial
Delivery Failure (as defined below), the Custodian’s negligence, lack of good
faith or willful misconduct.  Such indemnification shall survive the termination
of this Agreement and the resignation or removal of the Custodian hereunder.

 

(b)                                 In the event that the Custodian fails to
produce a Mortgage Note, Assignment of Mortgage or any other document related to
a Purchased Mortgage Loan that was in its possession within two (2) Business
Days after required or requested any Seller or Buyer, or otherwise determines
that a document that it had previously certified as in its possession, is no
longer in its possession, and that (i) such document is not outstanding pursuant
to a Request for Release and Receipt in the form annexed hereto as Exhibit 3;
and (ii) such document was held by the Custodian, as evidenced by a previously
delivered Mortgage Loan Schedule and Exception Report, on behalf of a Seller or
Buyer, as applicable, (a “Custodial Delivery Failure”) then the Custodian shall
(a) with respect to any missing Mortgage Note, promptly deliver to Buyer or such
Seller upon request, a Lost Note Affidavit in the form of Exhibit 9 hereto and
(b) with respect to any missing document related to such Mortgage Loan,
including but not limited to a missing Mortgage Note, indemnify such Seller and
Buyer in accordance with the succeeding paragraph of this Section.

 

(c)                                  The Custodian agrees to indemnify and hold
the Buyer and each Seller, and their respective trustees, shareholders,
officers, designees, successors and assigns harmless against any and all
liabilities, obligations, losses, damages, penalties, actions, judgments, suits,
costs, expenses or disbursements of any kind or nature whatsoever, including
reasonable attorneys’ fees, court costs and costs of appeal that may be imposed
on, incurred by, or asserted against it or them in any way relating to or
arising from the claims of any third party in connection with or related to a
Custodial Delivery Failure or the Custodian’s breach of this Agreement, or the
negligence, lack of good faith or willful misconduct on the part of the
Custodian.  The foregoing indemnification shall survive the termination of this
Agreement and the resignation or removal of the Custodian hereunder.

 

Section 22.                                      Merger or Consolidation of
Custodian.

 

Any Person into which the Custodian may be merged or converted or with which it
may be consolidated, or any Person resulting from any merger, conversion or
consolidation to which the Custodian shall be a party, or any Person succeeding
to the business of the Custodian, shall be the successor of the Custodian
hereunder, without the execution or filing of any paper or any

 

18

--------------------------------------------------------------------------------


 

further act on the part of any of the parties hereto, anything herein to the
contrary notwithstanding.

 

Section 23.                                      Removal of the Custodian With
Respect to Some or All of the Purchased Mortgage Loans.

 

Upon an Event of Default under the Repurchase Agreement the Buyer may
(i) require, at the respective Seller’s expense, the Custodian to complete the
endorsements on the Mortgage Notes in the name of the Buyer and to complete the
Assignments of Mortgage in the name of the Buyer and/or (ii) remove and
discharge the Custodian from the performance of its duties under this Agreement
with respect to some or all of the Mortgage Loans by 30 days’ written notice
from the Buyer to the Custodian with a copy to such Seller.  In the event that
the Buyer removes the Custodian from the performance of its duties under this
Agreement with respect to all of the Mortgage Loans, the Buyer may, in its sole
discretion, after notice to such Seller, either appoint a successor Custodian to
act on behalf of the Buyer by written instrument, or terminate this Agreement. 
In the event of any such new appointment, the Custodian shall promptly transfer
to the successor Custodian or the Buyer, as directed by the Buyer, the
applicable Mortgage Loan documents being administered under this Agreement.  In
the event of any such appointment, the Buyer shall be responsible for the fees
of the successor Custodian unless otherwise agreed by such Seller and the Buyer.

 

In the event of termination of this Agreement pursuant to this Section 23, the
Custodian shall follow the reasonable Written Instructions of Buyer with respect
to the disposition of the respective Mortgage Loan documents.  Concurrently with
the transfer and release of all of the Mortgage Files by the Custodian, the
Buyer shall submit the related Trust Receipts to the Custodian for
cancellation.  Notwithstanding the foregoing, in the event that the Buyer
terminates this Agreement with respect to some, but not all, of the Mortgage
Loans, this Agreement shall remain in full force and effect with respect to any
Purchased Mortgage Loans for which this Agreement is not terminated hereunder. 
In addition, the Buyer and the Custodian may, at the sole option of the Buyer,
enter into a separate custodial agreement which shall be mutually acceptable to
the parties with respect to any or all or the Mortgage Loans with respect to
which this Agreement is terminated.

 

Section 24.                                      Termination by the Custodian.

 

The Custodian may terminate its obligations hereunder upon 60 days’ prior
written notice to the Buyer and each Seller.  Such resignation shall take effect
upon (i) the appointment of a successor Custodian acceptable to the Buyer within
such 60 day period; and (ii) delivery of all Mortgage Files to the successor
Custodian or, if no successor Custodian has been appointed, to Buyer.

 

Upon such termination and appointment of a successor Custodian and surrender of
all outstanding Trust Receipts, the Custodian shall (i) promptly transfer to the
successor Custodian, as directed in writing by the Buyer, all Mortgage Files
being administered under this Agreement, and (ii) if the endorsements on the
Mortgage Notes and the Assignments of Mortgage have been completed in the name
of the Custodian, assign the Mortgages and endorse without recourse the Mortgage
Notes to the successor Custodian or as otherwise directed in writing by the
Buyer.

 

19

--------------------------------------------------------------------------------


 

Section 25.                                      Successors and Assigns.

 

This Agreement shall inure to the benefit of the successors and assigns of the
parties hereto.  Neither the Sellers nor Custodian shall assign their respective
rights or obligations hereunder or any interest therein without the prior
written consent of Buyer.  The Buyer may assign its rights hereunder without the
prior consent of either the Sellers or the Custodian.

 

Section 26.                                      Authorized Representatives.

 

Each individual designated as an authorized representative of the Custodian,
each Seller and the Buyer (each, an “Authorized Representative”), is authorized
to give and receive notices, requests and instructions and to deliver
certificates and documents in connection with this Agreement on behalf of the
Custodian, each Seller or the Buyer, respectively, (in each case subject to
their designated limit of authority, if any) and the specimen signature for each
such Authorized Representative of the Custodian, each Seller and the Buyer
initially authorized hereunder is set forth on Exhibits 4, 5 and 6,
respectively.  From time to time, the Custodian, the Sellers and the Buyer may,
by delivering to the other parties a revised exhibit, change the information
previously given pursuant to this Section, but each of the parties hereto shall
be entitled to rely conclusively on the then current exhibit until receipt of a
superseding exhibit.  Each Seller shall deliver or cause to be delivered to the
Custodian an Authorized Representatives exhibit for each subservicer designated
by such Seller in connection with this Agreement; provided that the Custodian
shall not recognize any request from such Seller’s subservicer unless and until
such Seller has given the Custodian written notice identifying such subservicer
and such Authorized Representatives exhibit is received by the Custodian.  The
Custodian shall be entitled to rely conclusively upon (i) written notice from
each Seller identifying a subservicer authorized to give instructions (including
Written Instructions) under this Agreement until receipt of written notice from
such Seller revoking such authority and (ii) the most recent Authorized
Representatives exhibit delivered to it by a subservicer of each Seller until
receipt of a superseding exhibit.  If the Custodian shall at any time receive
conflicting instructions from any Seller and a subservicer of such Seller, the
Custodian shall be entitled to rely on the instructions of such Seller.

 

Section 27.                                      Notices.

 

Any and all notices, statements, demands or other communications hereunder may
be given by a party to the other by mail, facsimile, telegraph, messenger or
otherwise to the address listed below, or such other address as may be specified
in a notice of change of address hereafter received by the other:

 

SELLERS:

 

MortgageIT, Inc.

 

 

33 Maiden Lane

 

 

6th Floor

 

 

New York, New York 10038

 

 

Attention:  Chief Operating Officer

 

 

Telephone:  (212) 651-4691

 

 

Facsimile:  (212) 651-4680

 

20

--------------------------------------------------------------------------------


 

 

 

MortgageIT Holdings, Inc.

 

 

33 Maiden Lane

 

 

6th Floor

 

 

New York, New York 10038

 

 

Attention:  Chief Operating Officer

 

 

Telephone:  (212) 651-4691

 

 

Facsimile:  (212) 651-4680

 

 

 

BUYER:

 

Merrill Lynch Mortgage Capital Inc.

 

 

4 World Financial Center

 

 

10th Floor

 

 

New York, New York 10080

 

 

Attention:  James B. Cason

 

 

Telephone:  (212) 449-1219

 

 

Facsimile:  (212) 449-3673

 

 

 

CUSTODIAN:

 

Deutsche Bank National Trust Company

 

 

1761 East St. Andrew Place

 

 

Santa Ana, California 92705

 

 

Attention:  Mortgage Custody-MG030C

 

 

Telephone:  (714) 247-6000

 

 

Facsimile:  (714) 247-6082

 

All notices, demands and requests hereunder may be made orally, to be confirmed
promptly in writing, or by other communication as specified in the preceding
sentence.  Any such notice, demand or request shall be deemed to have been
received on the date delivered to the premises of the addressee (as evidenced,
in the case of registered or certified mail, by the date noted on the return
receipt, or in the case of facsimile or other telecommunication or electronic
communication device, the date noted on the confirmation of such transmission).

 

Section 28.                                      Reproduction of Documents.

 

This Agreement and all documents relating thereto, including, without
limitation, (i) consents, waivers and modifications which may hereafter be
executed, (ii) documents received by any party at closing, and
(iii) certificates and other information previously or hereafter furnished, may
be reproduced by any photographic, photostatic, microfilm, microcard, miniature
photographic or other similar process.  The parties agree that any such
reproduction shall be admissible in evidence as the original itself in any
judicial or administrative proceeding, whether or not the original is in
existence and whether or not such reproduction was made by a party in the
regular course of business, and that any enlargement, facsimile or further
reproduction of such reproduction shall likewise be admissible in evidence.

 

Section 29.                                      Amendments; Entire Agreement.

 

No amendment or waiver of any provision of this Agreement nor consent to any
departure herefrom shall in any event be effective unless the same shall be in
writing and signed by all the parties hereto, and then such amendment, waiver or
consent shall be effective only in

 

21

--------------------------------------------------------------------------------


 

the specific instance and for the specific purpose for which given.  The
Custodian shall not be required to execute any amendment which adversely affects
its rights, duties, indemnities or immunities hereunder.

 

Section 30.                                      Entire Agreement; Severability.

 

This Agreement, together with the exhibits, annexes and other writings referred
to herein or delivered pursuant hereto, constitute the entire agreement and
understanding of the parties with respect to the matters and transactions
contemplated by this Agreement and supersede any prior agreement and
understandings with respect to those matters and transactions.  Each provision
and agreement herein shall be treated as separate and independent from any other
provision or agreement herein and shall be enforceable notwithstanding the
unenforceability of any such other provision or agreement.

 

Section 31.                                      Governing Law; Counterparts.

 

This Agreement shall be governed by the internal laws of the State of New York,
without giving effect to the conflict of laws principles thereof.  For the
purpose of facilitating the execution of this Agreement as herein provided and
for other purposes, this Agreement may be executed simultaneously in any number
of counterparts, each of which counterparts shall be deemed to be an original,
and such counterparts shall constitute and be one and the same instrument.

 

Section 32.                                      Submission to Jurisdiction.

 

With respect to any claim arising out of this Agreement each party
(a) irrevocably submits to the nonexclusive jurisdiction of the courts of the
State of New York and the United States District Court located in the Borough of
Manhattan in New York City, and (b) irrevocably waives (i) any objection which
it may have at any time to the laying of venue of any suit, action or proceeding
arising out of or relating hereto brought in any such court, (ii) any claim that
any such suit, action or proceeding brought in any such court has been brought
in any inconvenient forum and (iii) the right to object, with respect to such
claim, suit, action or proceeding brought in any such court, that such court
does not have jurisdiction over such party.  Nothing herein will be deemed to
preclude any party hereto from bringing an action or proceeding in respect of
this Agreement in any jurisdiction other than as set forth in this Section 32.

 

22

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Buyer, each Seller and the Custodian have caused their
name to be duly signed to this Custodial Agreement by their respective officers
thereunto duly authorized, all as of the date first above written.

 

 

MERRILL LYNCH MORTGAGE CAPITAL
INC.,

 

Buyer

 

 

 

By:

/s/ JOHN WINCHESTER

 

 

 

 

Name:

JOHN WINCHESTER

 

 

 

 

 

Title:

Vice President

 

 

 

 

 

 

 

 

 

MORTGAGEIT, INC.,   Seller

 

 

 

 

 

By:

/s/ JOHN R. CUTI

 

 

 

 

 

Name:

JOHN R. CUTI

 

 

 

 

 

Title:

Secretary

 

 

 

 

 

 

 

 

 

MORTGAGEIT HOLDINGS, INC.,   Seller

 

 

 

 

 

By:

/s/ JOHN R. CUTI

 

 

 

 

 

Name:

JOHN R. CUTI

 

 

 

 

 

Title:

Secretary

 

23

--------------------------------------------------------------------------------


 

 

DEUTSCHE BANK TRUST NATIONAL
COMPANY,

 

 as Custodian

 

 

 

 

 

By:

/s/ CHRISTOPHER CORCORAN

 

 

 

 

 

Name:

CHRISTOPHER CORCORAN

 

 

 

 

 

Title:

Assistant Vice President

 

 

 

 

 

 

 

 

 

By:

/s/ KEVIN R. FISCHER

 

 

 

 

 

Name:

KEVIN R. FISCHER

 

 

 

 

 

Title:

Vice President

 

24

--------------------------------------------------------------------------------


 

EXHIBIT 1

 

MORTGAGE FILE

 

(a) The original Mortgage Note bearing all intervening endorsements, endorsed
“Pay to the order of               without recourse” and signed in the name of
the last endorsee (the “Last Endorsee”) by a Person (in the event that the
Mortgage Loan was acquired by the Last Endorsee in a merger, as notified to the
Custodian in writing, the signature must be in the following form:  “[Last
Endorsee], successor by merger to [name of predecessor]”; in the event that the
Mortgage Loan was acquired or originated by the Last Endorsee while doing
business under another name as notified to the Custodian in writing, the
signature must be in the following form:  “[Last Endorsee], formerly known as
[previous name]”).

 

(b) The original of the guarantee executed in connection with the Mortgage Note
(if any).

 

(c) The original Mortgage with evidence of recording thereon, or a copy thereof
stamp certified by an officer of the Seller, escrow agent, title company or
closing attorney certifying that such represents a true and correct copy of the
original and that such original has been submitted for recordation in the
appropriate governmental recording office of the jurisdiction where the
Mortgaged Property is located.

 

(d) The originals of all assumption, modification, consolidation or extension
agreements with evidence of recording thereon, or copies thereof stamp certified
by of the Seller, escrow agent, title company or closing attorney certifying
that such represent true and correct copies of the originals and that such
originals have each been submitted for recordation in the appropriate
governmental recording office of the jurisdiction where the Mortgaged Property
is located.

 

(e) Except for each Mortgage Loan registered in the MERS System, the original
Assignment of Mortgage in blank for each Mortgage Loan, in form and substance
acceptable for recording and signed in the name of the Last Endorsee (in the
event that the Mortgage Loan was acquired by the Last Endorsee in a merger, as
notified to the Custodian in writing, the signature must be in the following
form:  “[Last Endorsee], successor by merger to [name of predecessor]”; in the
event that the Mortgage Loan was acquired or originated while doing business
under another name, as notified to the Custodian in writing, the signature must
be in the following form:  “[Last Endorsee], formerly known as [previous
name]”).

 

(f) The originals of all intervening assignments of mortgage (if any) with
evidence of recording thereon, showing an unbroken chain of title from the
originator thereof to the Last Endorsee or copies thereof stamp certified by an
officer of the Seller, escrow agent, title company or closing attorney
certifying that such represent true and correct copies of the originals and that
such originals have each been submitted for recordation in the appropriate
governmental recording office of the jurisdiction where the Mortgaged Property
is located.

 

(g) The original attorney’s opinion of title and abstract of title or the
original mortgagee title insurance policy, or if the original mortgagee title
insurance policy has not been issued, the irrevocable commitment to issue the
same.

 

Exh. 1-1

--------------------------------------------------------------------------------


 

(h) The original of any security agreement, chattel mortgage or equivalent
document executed in connection with the Mortgage Loan.

 

(i)  At the request of Buyer and as notified to the Custodian, with respect to a
Mortgage Loan that is covered by a Primary Insurance Policy, a certified copy of
such Primary Insurance Policy or evidence of delegated underwriter approval.

 

(j)  At the request of Buyer and as notified to the Custodian, with respect to a
Mortgage Loan which is covered by pool insurance, a pool insurer pool
certification.

 

From time to time, the Seller shall forward to the Custodian additional original
documents or additional documents evidencing an assumption, modification,
consolidation or extension of a Mortgage Loan.

 

Exh. 1-2

--------------------------------------------------------------------------------


 

Exhibit 1-A

 

CO-OP LOAN MORTGAGE FILE

 

The following items should be included with respect to any Co-op Loan:

 

(a) The (i) original Mortgage Note, endorsed (on the Mortgage Note or an allonge
attached thereto) “Pay to the order of                       , without recourse”
and signed by facsimile signature in the name of the Seller by an authorized
officer, with all intervening endorsements showing a complete, valid and proper
chain of title from the originator of such Mortgage Loan to the Seller; or (ii)
a certified copy of the Mortgage Note (endorsed as provided above) together with
a lost note affidavit providing indemnification to the holder thereof for any
losses incurred due to the fact that the original Mortgage Note is missing;

 

(b) The original Assignment of Lease Agreement for each Mortgage Loan, from the
Seller signed by original or by facsimile signature to                        ,
which assignment shall be in form and substance acceptable for recording (except
for the recording information);

 

(c) the original Stock Certificate and related Stock Power, in blank, executed
by the Mortgagor with such signature guaranteed and original Stock Power, in
blank executed by the Seller;

 

(d) the original Proprietary Lease and the Assignment of Proprietary Lease
executed by the Mortgagor in blank or if the Proprietary Lease has been assigned
by the Mortgagor to the Seller, then the Seller must execute an assignment of
the Assignment of Proprietary Lease in blank;

 

(e) the original Recognition Agreement and the original assignment of
Recognition Agreement;

 

(f) the recorded state and county Financing Statements and all changes thereto;

 

(g) an Estoppel Letter and/or consent;

 

(h) the Co-op Lien Search;

 

(i) the guaranty of the Mortgage Note and Co-op Loan, if any; and

 

(j) the original of any security agreement or similar document executed in
connection with the Co-op Loan.

 

Exh. 2-1

--------------------------------------------------------------------------------


 

EXHIBIT 2

 

FORM OF TRUST RECEIPT

 

Merrill Lynch Mortgage Capital Inc.
4 World Financial Center
10th Floor
New York, New York 10080

 

Re:                               The Amended and Restated Custodial Agreement,
dated as of August 4, 2004, (the “Custodial Agreement”) among Merrill Lynch
Mortgage Capital Inc. (the “Buyer”), MortgageIT, Inc., (a “Seller”), MortgageIT
Holdings, Inc., (a “Seller”, and collectively with MortgageIT, Inc. the
“Sellers”) and Deutsche Bank National Trust Company, as Custodian (the
“Custodian”)                        

 

Ladies and Gentlemen:

 

The Custodian hereby acknowledges that the above named person has been
identified to it as the registered holder of this Trust Receipt and has the
rights of a “Buyer” under the Custodial Agreement with respect to the Purchased
Mortgage Loans identified in the Mortgage Loan Schedule attached hereto. 
Pursuant to the Custodial Agreement, the Custodian shall hold the Purchased
Mortgage Loans, identified in the Mortgage Loan Schedule and Exception Report
attached hereto and updated from time to time in accordance with Section 3 of
the Custodial Agreement, for the exclusive benefit of the above addressee.

 

In accordance with the provisions of Section 3 of the Custodial Agreement, the
undersigned, as the Custodian, hereby certifies that as to each Purchased
Mortgage Loan identified in the Mortgage Loan Schedule attached hereto (other
than any Mortgage Loan paid in full or any Mortgage Loan listed on the
attachment hereto) it has received the Mortgage Files and it has reviewed the
Mortgage Files and has determined that, except as noted in the exception report
attached hereto (i) all of the documents in paragraphs (a), (c), (e), (f), (g)
and, to the extent provided, (b), (d), and (h) on Exhibit 1 attached hereto are
in its possession, (ii) such documents have been reviewed by it and appear
regular on their face and relate to such Mortgage Loan; (iii) based on its
examination and only as to the foregoing documents, the information set forth in
the Mortgage Loan Schedule respecting such Mortgage Loan accurately reflects the
information contained in the documents in the Mortgage File as to (a) the name
of the mortgagor, (b) the address of the Mortgaged Property, (c) the interest
rate on the Mortgage Note, (d) the original principal amount of the Mortgage
Note, and (e) the maturity date of the Mortgage Note; (iv) the Mortgage Note and
the Mortgage each bears an original signature or signatures purporting to be the
signature or signatures of the person or persons named as the maker and
mortgagor or grantor; or, in the case of certified copies of the Mortgage, such
copies bear a reproduction of such signature or signatures; (v) all signatures
on the Mortgage properly relate to the Mortgage Note and the Custodian has
examined the Mortgage for the completions of any required

 

Exh. 2-1

--------------------------------------------------------------------------------


notarization and has verified that any rider or addendum properly relates to the
Mortgage and that the signatures on any rider or addendum match the signatures
on the Mortgage; (vi) the original principal amount of the indebtedness secured
by the Mortgage is identical to the original principal amount of the Mortgage
Note; (vii) if the Mortgage Note does not name a Seller as the holder or payee,
the Mortgage Note bears original endorsements that complete the chain of
ownership from the original holder or payee to the Last Endorsee; (viii) if the
Mortgage does not name a Seller or MERS as the mortgagee or beneficiary, the
original of the Assignment of Mortgage from the named mortgagee or beneficiary
bears the original signature purporting to be the signature of the named
mortgagee or beneficiary (and any other necessary party including subsequent
assignors) or in the case of copies certified by a Seller, such copies bear a
reproduction of such signature or signatures and that the Assignment of Mortgage
and any intervening assignments of mortgage complete the chain of title from the
originator to the Last Endorsee; (ix) the Mortgagor name of the Assignment of
Mortgage agrees with the related Mortgage Loan Schedule; (x) each Mortgage Note
in its possession has been endorsed as provided in Exhibit 1 to the Custodial
Agreement; and (xi) each Assignment of Mortgage has been executed as provided in
Exhibit 1 to the Custodial Agreement.  Notwithstanding the foregoing, the
Custodian shall not be responsible for ensuring that the Mortgage Loan
Schedule and Exception Report attached hereto in the possession of the Buyer is
the most current Mortgage Loan Schedule and Exception Report.  The Buyer may
request the Custodian to provide it with a copy of the current Mortgage Loan
Schedule and Exception Report with respect to the Trust Receipt.

 

Each Mortgage Loan Schedule and Exception Report covering all Purchased Mortgage
Loans purchased by the Buyer, delivered to the Buyer by the Custodian shall
supersede and cancel the previously delivered Mortgage Loan Schedule and
Exception Report attached to the Trust Receipt, and shall control and be binding
upon the parties hereto; provided that, to the extent that the Custodian has
indicated that is has in its possession a document, the Custodian may not
subsequently note that such document is not in its possession unless such
document has been released from its possession as provided in the Custodial
Agreement or it notifies the Buyer that such document is missing in accordance
with Section 21 of the Custodial Agreement.

 

Capitalized terms used but not otherwise defined herein shall have the meanings
set forth in the above-referenced Custodial Agreement.

 

 

 

DEUTSCHE BANK NATIONAL TRUST
COMPANY

 

  as Custodian

 

 

 

 

 

By:

 

 

 

 

 

 

Name:

 

 

 

 

 

 

Title:

 

 

 

Exh. 2-2

--------------------------------------------------------------------------------


 

EXHIBIT 3

 

FORM OF REQUEST FOR RELEASE OF DOCUMENTS AND RECEIPT

 

To:                              [                                        ]

 

Re:                               The Amended and Restated Custodial Agreement,
dated as of August 4, 2004, (the “Custodial Agreement”) among Merrill Lynch
Mortgage Capital Inc. (the “Buyer”), MortgageIT, Inc., (a “Seller”), MortgageIT
Holdings, Inc., (a “Seller”, and collectively with MortgageIT, Inc. the
“Sellers”) and Deutsche Bank National Trust Company, as Custodian (the
“Custodian”)

 

In connection with the administration of the Purchased Mortgage by you as the
Custodian on behalf of the Buyer, we request the release, and acknowledge
receipt of the (Mortgage File/[specify documents]) for the Purchased Mortgage
Loan described below, for the reason indicated.

 

Mortgagors Name, Address & Zip Code:

 

Mortgage Loan Number:

 

Reason for Requesting Documents (unless otherwise indicated the Mortgage Loan
was paid in full or rescinded (check only if applicable)

 

o1.                           Mortgage Loan paid in full. (The Custodian shall
delete the Mortgage Loan from the applicable Mortgage Loan Schedule and send the
amended Mortgage Loan Schedule to Buyer).

 

o2.                           Repurchase of Mortgage Loan pursuant to the
Repurchase Agreement.  (The Custodian shall delete the Mortgage Loan from the
applicable Mortgage Loan Schedule and send the amended Mortgage Loan Schedule to
the Buyer.)

 

o3.                           Delivery of substituted Mortgage Loan.  (The
Custodian is hereby authorized to delete the Mortgage Loan from the applicable
Mortgage Loan Schedule attached hereto and send the amended Mortgage Loan
Schedule to Buyer.)

 

o4.                           Mortgage Loan liquidated by                     . 
(The Custodian is hereby authorized to delete the Mortgage Loan from the
applicable Mortgage Loan Schedule attached hereto and send the amended Mortgage
Loan Schedule to the Buyer.)

 

o5.                           Mortgage Loan is otherwise released for servicing.

 

o6.                           Mortgage Loan released to an Approved Takeout
Investor pursuant to Notice of Bailment and Bailee Letter.

 

Exh. 3-1

--------------------------------------------------------------------------------


 

If box 1, 2, 3 or 4 above is checked, and if all or part of the Mortgage Files
were previously released to a Seller , please release to such Seller its
previous request and receipt on file with you, as well as any additional
documents in your possession relating to the specified Mortgage Loan.

 

If box 5 above is checked, upon the return of all of the above documents to you
as the Custodian, please acknowledge your receipt by signing in the space
indicated below, and returning this form.

 

If box 6 above is checked, please release the documents pursuant to the
instructions in the Notice of Bailment.

 

Each Seller understands and agrees that all documents delivered to each Seller
or each Seller’s subservicer pursuant to this Request for Release shall be
returned to the Custodian no later than 10 Business Days from the date hereof
(other than with respect to Items 1-4 and 6).  Capitalized terms used and not
otherwise defined herein shall have the meanings set forth in the Custodial
Agreement.

 

 

 

MORTGAGEIT, INC.,

 

  Seller

 

 

 

 

 

By:

 

 

 

 

 

Name:

 

 

 

 

 

Title:

 

 

 

 

 

 

 

MORTGAGEIT HOLDINGS, INC.,

 

  Seller

 

 

 

 

 

By:

 

 

 

 

 

Name:

 

 

 

 

 

Title:

 

 

 

Exh. 3-2

--------------------------------------------------------------------------------


 

 

Acknowledged and Agreed:

 

MERRILL LYNCH MORTGAGE CAPITAL
INC.

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

Exh. 3-3

--------------------------------------------------------------------------------


 

 

Acknowledgment of documents returned to the Custodian, for the reasons listed in
items 5 or 6, as applicable

 

 

DEUTSCHE BANK NATIONAL TRUST
COMPANY,

 

  as Custodian

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

Date:

 

 

 

 

Exh. 3-4

--------------------------------------------------------------------------------


 

EXHIBIT 4

 

AUTHORIZED REPRESENTATIVES OF THE CUSTODIAN

 

Name/Title

 

Specimen Signature

 

 

 

 

 

 

 

Exh. 4-1

--------------------------------------------------------------------------------


 

EXHIBIT 5

 

AUTHORIZED REPRESENTATIVES OF THE SELLERS

 

Name

 

Title

 

Authorized Signature

 

 

 

 

 

Doug W. Naidus

 

Chief Executive Officer

 

 

 

 

 

 

 

Donald Epstein

 

Executive Vice President- Finance

 

 

 

 

 

 

 

Michael Zigrossi

 

Senior Vice President Lending Operations

 

 

 

 

 

 

 

Phillip Kukafka

 

Chief Lending Officer

 

 

 

 

 

 

 

Sean McGrath

 

Senior Vice President- Financial Planning

 

 

 

Exh. 5-1

--------------------------------------------------------------------------------


 

EXHIBIT 6

 

AUTHORIZED REPRESENTATIVES OF THE BUYER

 

Name

 

Title

 

Authorized Signature

 

 

 

 

 

James Cason

 

Director

 

 

 

 

 

 

 

Joshua Green

 

Director

 

 

 

 

 

 

 

Joseph Magnus

 

Director

 

 

 

 

 

 

 

Gene Nagotko

 

Director

 

 

 

 

 

 

 

John Winchester

 

Director

 

 

 

 

 

 

 

Christopher Czako

 

Senior Specialist

 

 

 

 

 

 

 

Lisa Liao

 

Senior Specialist

 

 

 

 

 

 

 

Michael Saccento

 

Senior Specialist

 

 

 

Exh. 6-1

--------------------------------------------------------------------------------


 

EXHIBIT 7

 

FORM OF MORTGAGE LOAN SCHEDULE

 

1.

 

Loan ID#

 

 

 

2.

 

Account Number

 

 

 

3.

 

Property Type

 

 

 

4.

 

Loan Purpose

 

 

 

5.

 

Loan Rate

 

 

 

6.

 

Original Balance

 

 

 

7.

 

Actual P & I

 

 

 

8.

 

Service Fee

 

 

 

9.

 

Original Term

 

 

 

10.

 

State

 

 

 

11.

 

Appraisal

 

 

 

12.

 

Number of Units

 

 

 

13.

 

Margin

 

 

 

14.

 

Life Cap

 

 

 

15.

 

Property Street Address

 

 

 

16.

 

Property City

 

 

 

17.

 

Property Zip Code

 

 

 

18.

 

Doc Level

 

 

 

19.

 

First Payment Date

 

 

 

20.

 

Remaining Term

 

 

 

21.

 

CLTV

 

 

 

22.

 

Current Balance

 

 

 

23.

 

Borrower Last Name

 

Exh. 7-1

--------------------------------------------------------------------------------


 

24.

 

Borrower First Name

 

 

 

25.

 

Next Interest Adjustment

 

 

 

26.

 

Index Name

 

 

 

27.

 

Last Payment Date

 

 

 

28.

 

Grade/Rating

 

 

 

29.

 

Debt Service Ratio

 

 

 

30.

 

LTV

 

 

 

31.

 

Owner Occupancy

 

 

 

32.

 

Lien Position

 

 

 

33.

 

Product Description

 

 

 

34.

 

Loan Type (Fixed Rate, Buy Down, GPM, GEM, ARM, Balloon)

 

 

 

35.

 

Negative Amortization Indicator

 

 

 

36.

 

Interest Rate Adjustment Frequency

 

 

 

37.

 

Annual Payment Cap

 

 

 

38.

 

Periodic Rate Cap on First Adjustment Date

 

 

 

39.

 

Lifetime Maximum Rate

 

 

 

40.

 

Negative Amortization Limit%

 

 

 

41.

 

Periodic Rate Cap Subsequent to First Adjustment Date

 

 

 

42.

 

Mortgage Insurance Coverage

 

 

 

43.

 

Primary Mortgage Insurer (if applicable)

 

 

 

44.

 

Borrower Credit Quality

 

 

 

45.

 

Risk Grades

 

 

 

46.

 

Current FICO Scores

 

 

 

47.

 

Mortgage Score

 

 

 

48.

 

Silent Second

 

Exh. 7-2

--------------------------------------------------------------------------------


 

49.

 

Current Delinquency Status (30, 60, 90 Days Past Due, Foreclosure, Bankruptcy)

 

 

 

50.

 

First Mortgage Balance

 

 

 

51.

 

Payment Change Frequency

 

Exh. 7-3

--------------------------------------------------------------------------------


 

EXHIBIT 8

 

FORM OF REPURCHASE RELEASE

 

MERRILL LYNCH MORTGAGE CAPITAL INC.
4 World Financial Center
10th Floor
New York, New York 10080

 

[date]

 

[                                                              ]
[                                         ]
[                                         ]
[                                         ]
Attention:  [                       ]

 

[                                                              ]

 

Re:                               The Amended and Restated Custodial Agreement,
dated as of August 4, 2004, (the “Custodial Agreement”) among Merrill Lynch
Mortgage Capital Inc. (the “Buyer”), MortgageIT, Inc., (a “Seller”), MortgageIT
Holdings, Inc., (a “Seller”, and collectively with MortgageIT, Inc. the
“Sellers”) and Deutsche Bank National Trust Company, as Custodian (the
“Custodian”).

 

Ladies and Gentlemen:

 

Reference is made to the captioned Custodial Agreement.  Capitalized terms used
herein shall have the respective meanings ascribed to them in the Custodial
Agreement unless otherwise expressly defined herein.

 

Upon receipt by the Buyer by wire transfer of immediately available funds on
[                            ,         ], in the amount of
$[                           ] (the “Release Amount”), all ownership interests
of the Buyer in each of the Purchased Mortgage Loans listed on the Schedule of
Mortgage Loans (consisting of         pages and describing         Mortgage
Loans) attached hereto and made a part hereof (the “Mortgage Loans”) and any
related collateral, held by the Custodian on behalf of the Buyer, shall be
completely and fully released.  Please wire transfer the Release Amount as
follows:

 

Merrill Lynch Mortgage Capital Inc.

ABA #

Account Name:

Account # [                              ]

 

The Custodian is hereby notified, pursuant to Section 11 of the Custodial
Agreement, of this release and, upon receipt of the notification from the Buyer
referenced in the next paragraph,

 

Exh. 8-1

--------------------------------------------------------------------------------


 

the Custodian is directed to immediately deliver the Mortgage Loans and related
collateral to [trustee], as trustee (the “Trustee”) under the [Pooling and
Servicing Agreement] dated as of [                          ,            ],
relating to [name of trust(s)] (the “[Pooling and Servicing Agreement]”) among
the Trustee, as trustee, [servicer], as servicer, and [depositor], as depositor.

 

Please continue to act as Custodian on behalf of the Buyer pursuant to the
Custodial Agreement until notified of the receipt by the Buyer of the Release
Amount by a representative of the Buyer, at which time please acknowledge
receipt of such notification and your delivery of the Mortgage Loans and related
collateral to the Trustee by signing below.

 

 

 

Sincerely,

 

 

 

MERRILL LYNCH MORTGAGE CAPITAL
INC.

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

Exh. 8-2

--------------------------------------------------------------------------------


 

Receipt is hereby acknowledged the         day of           ,          of the
foregoing notification of release of ownership interests and delivery of the
aforesaid Mortgage Loans and related collateral to the Trustee.

 

 

 

Deutsche Bank National Trust Company, as
Custodian under the Custodial Agreement

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

Attachments:  Schedule of Mortgage Loans

 

Receipt is hereby acknowledged this       day of          ,           of the
Aforesaid Mortgage Loans and related collateral.

 

 

[TRUSTEE], as Trustee under the [Pooling and Servicing Agreement]

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

Exh. 8-3

--------------------------------------------------------------------------------


 

EXHIBIT 9

 

FORM OF LOST NOTE AFFIDAVIT

 

(STATE OF NEW YORK

 

:

 

 

:  ss:

(COUNTY OF NEW YORK

 

:

 

I,                      , as                      (title) of Deutsche Bank
National Trust Company, as Custodian (the “Custodian”), am authorized to make
this Affidavit on behalf of the Custodian.  In connection with the
administration of the mortgage loans held by the Custodian on behalf of Merrill
Lynch Mortgage Capital Inc.. (“MMC”) or the registered holder of such mortgage
loans, as the case may be (the “Investor”), (hereinafter called “Deponent”),
being duly sworn, deposes and says that:

 

1.                                       Custodian’s address is:

 

2.                                       That (s)he is a                        
of [                                                                    ]
[(“                                      ”)], which was the custodian of the
mortgage loan documents for mortgage loan number                     under the
Amended and Restated Custodial Agreement dated as of August 4, 2004 by and among
MMC, MortgageIT, Inc., MortgageIT Holdings, Inc., as the sellers and Deutsche
Bank National Trust Company, as custodian.

 

3.                                       That the original of the related note
(the “Note”) appears to have been lost mislaid or misfiled by
[                                            ] (the “Original”).

 

4.                                       That the records of
[                                      ] do not show that such Note was ever
released, paid off, satisfied, assigned, transferred, pledged or hypothecated
and that such Note has been either lost, mislaid, or misfiled by
[                                      ].

 

5.                                       That
[                                      ] is aware that                      to
which the above mentioned mortgage loan is to be assigned, relies upon the
statements made herein as to such Note having been lost, mislaid or misfiled by
[                                      ] and never having been released, paid
off, satisfied, assigned, transferred, pledged or hypothecated.

 

6.                                       That in the event that
[                                      ] should ever locate said Note,
[                                      ] agrees to provide said Note to
[                                      ] upon return of this Lost Note to
[                                      ].

 

7.                                       That attached hereto is a true and
correct copy of (i) the Note, endorsed in blank by the mortgagee, and (ii) the
Mortgage or Deed of Trust [strike one] which secures the Note, which Mortgage or
Deed of Trust is recorded at                                       .

 

8.                                       The Custodian agrees to indemnify and
hold the Buyer and each Seller, and their respective trustees, shareholders,
officers, designees, successors and assigns harmless against any and all
liabilities, obligations, losses, damages, penalties, actions, judgments, suits,
costs, expenses or disbursements of any kind or nature whatsoever, including
reasonable attorney’s

 

Exh. 9-1

--------------------------------------------------------------------------------


 

fees, court costs and costs of appeal that may be imposed on, incurred by, or
asserted against it or them in any way relating to or arising out of the
Custodian’s failure to deliver the Note.

 

 

 

DEUTSCHE BANK NATIONAL TRUST   COMPANY, as Custodian

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

Exh. 9-2

--------------------------------------------------------------------------------


 

EXHIBIT 10

 

FORM OF WET-INK TRUST RECEIPT

 

 

Total Original Face:

 

# of Loans:

 

File Name:

 

Name of Recipient
Address
City, State Zip
Attn:

 

Re:                               The Amended and Restated Custodial Agreement,
dated as of August 4, 2004, (the “Custodial Agreement”) among Merrill Lynch
Mortgage Capital Inc. (the “Buyer”), MortgageIT, Inc., (a “Seller”), MortgageIT
Holdings, Inc., (a “Seller”, and collectively with MortgageIT, Inc. the
“Sellers”) and Deutsche Bank National Trust Company, as Custodian (the
“Custodian”).

 

(a)                                  In accordance with the provisions of
Section 2 of the above-referenced Custodial Agreement (the “Custodial
Agreement”), the undersigned, as Custodian, hereby certifies that it will hold
each Wet Ink Mortgage Loan identified on the Mortgage Loan Schedule attached
hereto, pursuant to the Custodial Agreement, upon receipt thereof, as agent and
bailee of and custodian for and for the exclusive use and benefit of the Buyer. 
Any transferee of this Trust Receipt shall be entitled to have a paper copy of
the most recent Mortgage Loan Schedule transmitted by the Custodian as of the
date of transfer attached to this Trust Receipt upon request.  The Custodian
shall notify Buyer via the Mortgage Loan Schedule delivered pursuant to the
immediately following sentence by 5:00 p.m. New York City time on the eighth
(8th) Business Day following the related Purchase Date by not including such
Mortgage Loans in such Mortgage Loan Schedule in the event that either the
Custodian does not receive a Mortgage File relating to a Wet Ink Mortgage Loan
or such Mortgage File has been received but does not include the documents
necessary for the Custodian to include such Wet Ink Mortgage Loan on a Mortgage
Loan Schedule to a Trust Receipt on the eighth (8th) Business Day following the
related Purchase Date.  If such Wet Ink Mortgage Loan is not included on a
Mortgage Loan Schedule to a Trust Receipt by 5:00 p.m. New York City time on the
eighth (8th) Business Day following the related Purchase Date, the Custodian
shall continue to hold the Mortgage File relating to such Wet Ink Mortgage Loan
as agent and bailee for Buyer until the receipt of instructions to the Custodian
in writing to release the related Mortgage File as provided therein.

 

This Wet Ink Mortgage Loan Trust Receipt is not a negotiable instrument.  The
Buyer may, however, transfer this Wet Ink Mortgage Loan Trust Receipt by a
special endorsement to any party.  The party or parties that take this receipt
from the Buyer or its affiliates by special endorsement may only transfer this
receipt by a second endorsement in the Buyer or its affiliate’s favor.

 

The Custodian will accept and act on instructions with respect to any Wet Ink
Mortgage Loan referred to herein upon surrender of this Wet Ink Mortgage Loan
Trust Receipt at its

 

Exh. 10-1

--------------------------------------------------------------------------------


 

corporate office, or any other mutually acceptable arrangement, 1761 East St.
Andrew Place, Santa Ana, CA 92705, Attn: Mortgage Custody-MG030C.

 

All initially capitalized terms used herein without definition have the meanings
ascribed to them in the above-referenced Custodial Agreement.

 

The Mortgage Loan Schedule attached hereto will be amended on each Business Day
via electronic transmission to the Buyer and each subsequently transmitted
Mortgage Loan Schedule shall automatically supersede each prior schedule and
render all previously transmitted Mortgage Loan Schedules null and void.

 

 

 

DEUTSCHE BANK NATIONAL TRUST
  COMPANY, as Custodian

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

 

Title:

 

 

 

Exh. 10-2

--------------------------------------------------------------------------------


 

EXHIBIT 11

APPROVED BAILEES

 

1.               Credit Suisse – 11 Madison Avenue, New York NY 10010-3629

 

2.               Wells Fargo – 3200 Robbins Road, Springfield IL 62704

 

3.               Washington Mutual  - 2210 Enterprise Drive, Florence SC 29501

 

4.               Chase – 10151 Deerwood Park Blvd., #300, Jacksonville FL 32256

 

5.               Countrywide Home Loans – 1991 Crocker Road, Suite 600,
Westlake, OH 44145

 

6.               Bear Stearns – 383 Madison Avenue, 7th Floor, New York, NY
10179

 

7.               C-Bass- 335 Madison Avenue, 19th Floor, New York, NY 10017

 

8.               Bayview Financial – 4425 Ponce de Leon Blvd. Coral Gables, FL
33146

 

9.               First Horizon – 4000 Horizon Way, Irving TX 75063

 

10.         Indy Mac – 155 North Lake Ave., Pasadena CA 91101

 

11.         Principal – 5457 Twin Knolls Road, #400, Columbia, MD

 

12.         UBS Warburg – 1285 Avenue of the Americas, 11th Floor, New York NY
10010

 

Exh. 11-1

--------------------------------------------------------------------------------


 

EXHIBIT 12

APPROVED TAKEOUT INVESTORS

 

1.               Credit Suisse – 11 Madison Avenue, New York NY 10010-3629

 

2.               Wells Fargo – 3200 Robbins Road, Springfield IL 62704

 

3.               Washington Mutual  - 2210 Enterprise Drive, Florence SC 29501

 

4.               Chase – 10151 Deerwood Park Blvd., #300, Jacksonville FL 32256

 

5.               Countrywide Home Loans – 1991 Crocker Road, Suite 600,
Westlake, OH 44145

 

6.               Bear Stearns – 383 Madison Avenue, 7th Floor, New York, NY
10179

 

7.               C-Bass- 335 Madison Avenue, 19th Floor, New York, NY 10017

 

8.               Bayview Financial – 4425 Ponce de Leon Blvd. Coral Gables, FL
33146

 

9.               First Horizon – 4000 Horizon Way, Irving TX 75063

 

10.         Indy Mac – 155 North Lake Ave., Pasadena CA 91101

 

11.         Principal – 5457 Twin Knolls Road, #400, Columbia, MD

 

12.         UBS Warburg – 1285 Avenue of the Americas, 11th Floor, New York NY
10010

 

Exh. 12-1

--------------------------------------------------------------------------------


 

EXHIBIT 13

BAILEE LETTER

 

MERRILL LYNCH MORTGAGE CAPITAL INC.
MASTER BAILEE LETTER

 

                            ,          

 

[ADDRESS]

 

[                 ]

 

Attention:

 

Ladies and Gentlemen:

 

The undersigned Merrill Lynch Mortgage Capital Inc. (“Buyer”) shall from time to
time, cause Deutsche Bank National Trust Company, as custodian (“Custodian”), to
deliver to                   (“Takeout Investor”) [or to                    , as
[custodian] for Takeout Investor] original promissory notes (“Mortgage Notes”)
evidencing certain mortgage loans (“Mortgage Loans”), along with certain other
documents comprising the related files (“Custodial Files”) and, in each case, a
Notice of Bailment in the form of Schedule 1 hereto with respect to each
Mortgage Loan (“Notice of Bailment”), for inspection by Takeout Investor prior
to the possible purchase by Takeout Investor of such Mortgage Loans pursuant to
commitments (“Commitments”) from certain Sellers of Mortgage Loans (“Sellers”). 
Prior to its delivery to [Takeout Investor/Bailee], all of Seller’s right, title
and interest in each Mortgage Loan and proceeds thereof shall have been conveyed
to Buyer in accordance with each Seller’s agreement with Buyer.

 

Except as otherwise provided herein, each Custodial File so delivered to
[Takeout Investor/Bailee] is to be held by [Takeout Investor/Bailee], as agent
for Custodian, and subject to only Buyer’s direction and control until released
as provided herein.  The proceeds of the sale of each Mortgage Loan accepted for
purchase by Takeout Investor must be remitted immediately upon settlement by
Takeout Investor, by wire transfer in immediately available funds, in accordance
with the following wire instructions:

 

 

 

 

 

ABA#

 

 

A/C#

 

 

 

 

 

Attn:

 

 

Takeout Investor shall be responsible for making certain that all of the
proceeds from the sale of each Mortgage Loan are received in accordance with the
wire transfer instructions set forth on each Notice of Bailment and Buyer’s
interest in the Mortgage Loans shall not be released until such funds are
received by Buyer.

 

Exh. 13-1

--------------------------------------------------------------------------------


 

All Mortgage Loan documents held by [Takeout Investor/Bailee] which are received
by [Takeout Investor/Bailee] from Custodian with respect to a Mortgage Loan that
is not purchased within thirty days of receipt thereof must be returned
immediately to Custodian at the address for delivery of documents set forth on
the Notice of Bailment.  Buyer reserves the right at any time, until a Mortgage
Loan has been purchased by Takeout Investor, to demand the return of the related
Mortgage Documents to Custodian, and [Takeout Investor/Bailee] agrees to return
to Custodian the Mortgage Documents pertaining to a Mortgage Loan not purchased
by Takeout Investor immediately upon such demand by Buyer.

 

The persons listed on the attached Schedule 2 are the authorized representatives
(“Authorized Representatives”) of Buyer.  [Takeout Investor/Bailee] shall not
honor any communication from Sellers or any third party relating to a Mortgage
Loan, which is not confirmed by the written or telephonic consent of an
Authorized Representative of Buyer, or until Buyer has received the required
amount of proceeds of the sale of such Mortgage Loan.

 

In the event [Takeout Investor/Bailee] is not able for any reason to comply with
the terms of this Bailee Letter, [Takeout Investor/Bailee] shall immediately
return the Submission Package to Custodian at the above address.

 

[Takeout Investor/Bailee] acknowledges that the Custodial File is being
delivered in accordance with its instructions.  [Takeout Investor/Bailee] shall
not deliver a Custodial File to any third party without the prior written
consent of Buyer unless such third party is a wholly owned subsidiary of Takeout
Investor or a custodian and bailee of Takeout Investor who is receiving such
Custodial File with written notice of the bailment created by this Master Bailee
Letter.

 

No deviation in performance of the terms of any previous bailment agreement will
alter any of [Takeout Investor/Bailee’s] duties or responsibilities as provided
herein.

 

By accepting delivery of a Custodial File containing a Notice of Bailment,
[Takeout Investor/Bailee] shall be bound by the terms hereof.  Please execute
and return the enclosed copy of this Master Bailee Letter in the enclosed
self-addressed envelope.

 

 

 

Sincerely,

 

 

 

MERRILL LYNCH MORTGAGE CAPITAL
  INC.

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

Title:

 

 

The undersigned Custodian executes this Master Bailee Letter solely for purposes
of appointing [Takeout Investor/Bailee] its custodian and bailee to hold the
Custodial Files in accordance with the terms of this Master Bailee Letter.

 

Exh. 13-2

--------------------------------------------------------------------------------


 

 

Agreed to:

 

 

 

 

 

DEUTSCHE BANK NATIONAL TRUST
  COMPANY

 

  (Custodian)

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

Title:

 

 

Dated:  As of the date first set forth above

 

 

 

 

Agreed to:

 

 

 

 

 

[Takeout Investor/Bailee]

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

Title:

 

 

Dated:  As of the date first set forth above

 

 

Exh. 13-3

--------------------------------------------------------------------------------


 

SCHEDULE 1
TO EXHIBIT 13

 

NOTICE OF BAILMENT

 

[Address]

 

Re:                               [Insert Description of Loan, including
Borrower’s Name, Loan Amount and Loan Number]

 

Ladies and Gentlemen:

 

Pursuant to the Master Bailee Letter, dated                                   ,
         (the “Master Bailee Letter”), between Merrill Lynch Mortgage Capital
Inc. (“Buyer”) and Deutsche Bank National Trust Company (the “Custodian”), you
are hereby notified that the enclosed original promissory note with respect to
the referenced loan together with certain other documents comprising the related
file with respect to that loan (the “Mortgage Documents”) being hereby delivered
to you herewith are to be held by you as agent of Custodian (which holds the
Mortgage Documents as custodian and bailee for the benefit of Buyer).

 

Any Mortgage Documents (or portion thereof) not purchased by you in accordance
with the provisions of the Applicable Requirements shall be sent to the
Custodian by overnight courier to:  [insert address for return of documents].

 

In the event you elect to purchase the Mortgages subject to the Master Bailee
Letter, you shall pay the Takeout Price to the Buyer by wire transfer based upon
the following instructions:

 

 

 

 

 

ABA#

 

 

A/C#

 

 

 

 

 

Attn:

 

 

Any questions relating to the Mortgage Documents should be referred to the Buyer
at (212)                 .

 

 

 

Sincerely,

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

Title:

 

Exh. 13-4

--------------------------------------------------------------------------------


 

SCHEDULE 2
TO EXHIBIT 13

 

AUTHORIZED REPRESENTATIVES OF THE BUYER

 

Name

 

Title

 

Authorized Signature

 

 

 

 

 

James Cason

 

Director

 

 

 

 

 

 

 

Joseph Magnus

 

Director

 

 

 

 

 

 

 

Joshua Green

 

Director

 

 

 

 

 

 

 

Gene Nagotko

 

Vice President

 

 

 

 

 

 

 

John Winchester

 

Director

 

 

 

 

 

 

 

Christopher Czako

 

Senior Specialist

 

 

 

 

 

 

 

Lisa Liao

 

Specialist

 

 

 

 

 

 

 

Michael Saccento

 

Specialist

 

 

 

Exh. 13-5

--------------------------------------------------------------------------------


 

EXHIBIT 14

 

FORM OF BAILEE VIOLATION LETTER

 

[Buyer]
[ADDRESS]

 

[Takeout Investor]
[ADDRESS]

 

RE:  [Reference applicable bailee letter (the “Bailee Letter”)]

 

We hereby notify you that, pursuant to the Bailee Letter, the Mortgage Files for
the Mortgage Loans listed on Annex I hereto were released to [Takeout
Investor/Bailee] (“Takeout Investor/Bailee”) for purchase on         , 200    
and [Takeout Investor/Bailee] has had possession of the Mortgage Files for more
than thirty days without purchasing such Mortgage Loans.

 

By:

DEUTSCHE BANK NATIONAL

TRUST COMPANY

 

 

 

 

 

 

 

 

Name:

 

 

 

 

Title:

 

 

 

 

H-6

--------------------------------------------------------------------------------


 

EXHIBIT 15

 

FORM OF AMENDED AND RESTATED

 

SETTLEMENT ACCOUNT CONTROL AGREEMENT

 

AMENDED AND RESTATED SETTLEMENT ACCOUNT CONTROL AGREEMENT (this “Agreement”),
dated as of August 4, 2004, between MERRILL LYNCH COMMERCIAL FINANCE CORP.
(“MLMCI” and the “Buyer”), MORTGAGEIT, INC., (“MortgageIT” and a “Seller”),
MORTGAGEIT HOLDINGS, INC., (“Holdings”, a “Seller”, and collectively with
MortgageIT, the “Sellers”), and DEUTSCHE BANK NATIONAL TRUST COMPANY (the
“Bank”).

 

Merrill Lynch Commercial Finance Corp. (“MLCFC”), MortgageIT  and the Bank
previously entered into a Settlement Account Control Agreement, dated
September 15, 2003, (the “Existing Settlement Account Control Agreement”) and
MLCFC subsequently assigned its rights as Buyer thereunder to MLMCI.

 

MLMCI, the Sellers and the Bank have requested that the Existing Settlement
Account Control Agreement be amended and restated on the terms and conditions
set forth herein.

 

Accordingly, the parties hereby agree, in consideration of the mutual promises
and mutual obligations set forth herein, that the Existing Settlement Account
Control Agreement is hereby amended and restated as set forth herein.

 

WHEREAS, the Sellers and the Buyer have entered into that certain Amended and
Restated Repurchase Agreement, dated as of August 4, 2004 (as amended, the
“Repurchase Agreement”) pursuant to which the Buyer may enter into a Transaction
secured by, among other things, the Settlement Account (as defined below) and
all amounts held therein;

 

WHEREAS, the Sellers, the Buyer, and the Bank, as Custodian thereunder have
entered into that certain Amended and Restated Custodial Agreement, dated as of
August 4, 2004 (as amended, the “Custodial Agreement”);

 

WHEREAS, the Sellers have established that certain Settlement Account, Acct.
No. 38567, which is a segregated, non-interest bearing trust account, subject to
the security interest of the Buyer, ABA # 021001033, which account is maintained
in the name of the Sellers in trust for the Buyer with the Bank pursuant to the
Custodial Agreement (the “Settlement Account”);

 

WHEREAS, pursuant to the Custodial Agreement, the Sellers shall cause the
applicable Takeout Investor to remit all amounts on account of the related
Mortgage Loans to the Settlement Account in accordance with the provisions of
the related Takeout Commitment; and

 

WHEREAS, the Sellers have granted to the Buyer a security interest in the
Settlement Account and all amounts held therein;

 

--------------------------------------------------------------------------------


 

NOW, THEREFORE, the parties hereby agree as follows:

 

(a)                                  Capitalized Terms.  Capitalized terms used
but not defined herein shall have the meanings assigned in the Custodial
Agreement or the Repurchase Agreement, as applicable.

 

(b)                                 Transfers To and From Settlement Account;
Control.  The parties agree that, with respect to a Takeout Commitment:  (a) on
or before the Anticipated Settlement Date, the Sellers shall provide to the Bank
instructions, with the related security release attached thereto, specifying the
amount that the Bank shall credit to the account of the Buyer specified in
Written Instructions from Buyer from time to time, (b) immediately upon receipt
of such instructions and such amount, the Bank shall credit such amount (or, to
the extent that the amount indicated in Sellers’ instructions is less than the
amount set forth in the attached security release and such amount set forth in
such security release is received by the Bank, the amount set forth in such
security release) to such Buyer’s account; (c) except as described in clause (d)
below, the Bank shall transfer the remainder of all amounts that the Bank
receives in respect of such Takeout Commitment as instructed by the Sellers in
writing; and (d) the Bank shall transfer funds from the Settlement Account in
accordance with such instructions until the Bank receives notice from the Buyer
that an event of default has occurred and is continuing under the Repurchase
Agreement (a “Notice of Event of Default”); and (e) upon the Bank’s receipt of a
Notice of Event of Default, the Bank shall (i) in no event (A) transfer funds
from the Settlement Account to the Sellers, (B) act on the instruction of the
Sellers (unless the Buyer so directs), or (C) cause or permit withdrawals from
the Settlement Account in any manner not approved by the Buyer in writing and
(ii) comply with instructions originated by the Buyer concerning the disposition
of funds in the Settlement Account without further consent of the Sellers.  With
respect to a Takeout Commitment, to the extent that the amount indicated in
Sellers’ instructions is less than the amount set forth in the attached security
release and the Bank receives less than the amount set forth in such security
release, the Bank shall provide to the Buyer prompt written notice thereof. 
Funds in the Settlement Account shall be held uninvested.  In no event shall the
Bank have a duty to review or verify wire instructions, unless expressly stated
herein.

 

(c)                                  Settlement Account.  The Bank hereby
confirms and agrees that:

 

(i)                                                        The Bank shall not
change the name or account number of the Settlement Account without the prior
written consent of the Buyer;

 

(ii)                                                     The Settlement Account
is a “deposit account” (within the meaning of Section 9-102(a)(29) of the
Uniform Commercial Code (the “UCC”));

 

(iii)                                                  Without limitation on the
Buyer’s rights under Section 2 above, the Bank shall comply with any stop
payment orders given by the Buyer after receipt by Bank of a Notice of Event of
Default with respect to items presented for payment by the Seller;

 

(iv)                                                 Except for the Custodial
Agreement, there are no other agreements entered into between the Bank and the
Seller with respect to the Settlement Account;

 

(v)                                                    It has not entered into,
and until the termination of this Agreement will not enter into, any agreement
with any other person relating to the Settlement Account and/or any

 

2

--------------------------------------------------------------------------------


 

funds held therein pursuant to which it has agreed, or will agree, to comply
with orders or instructions of such other person; and

 

(vi)                                                 It has not entered into,
and until the termination of this Agreement will not enter into, any agreement
with the Seller purporting to limit or condition the obligation of the Bank to
comply with orders and other instructions of the Buyer as set forth in
Sections 2(c)(ii) and 3(c) above.

 

(d)                                 Subordination of Lien; Waiver of Set-Off. 
(i)  In the event that the Bank has or subsequently obtains by agreement, by
operation of law or otherwise a security interest in the Settlement Account or
any funds held therein, the Bank hereby agrees that such security interest shall
be subordinate to the security interest of the Buyer.  The funds and other items
deposited to the Settlement Account will not be subject to deduction, set-off,
banker’s lien, or any other right in favor of any person other than the Buyer
(except that the Bank may set off (i) all amounts due to the Bank in respect of
customary fees and expenses for the routine maintenance and operation of the
Settlement Account and (ii) the face amount of any checks which have been
credited to the Settlement Account but are subsequently returned unpaid because
of uncollected or insufficient funds, or (iii) other returned items or mistakes
made in crediting the Settlement Account).

 

(ii)                                                     The Sellers hereby
authorize the Bank, without prior notice, from time to time to debit any other
account the Sellers may have with the Bank for the amount due the Bank
hereunder.

 

(e)                                  CHOICE OF LAW.  THIS AGREEMENT SHALL BE
GOVERNED BY THE LAWS OF THE STATE OF NEW YORK.  REGARDLESS OF ANY PROVISION IN
ANY OTHER AGREEMENT, FOR PURPOSES OF THE UCC, NEW YORK SHALL BE DEEMED TO BE THE
“BANK’S JURISDICTION.”

 

(f)                                    Conflict with Other Agreements.  (i)  In
the event of any conflict between this Agreement (or any portion thereof) and
any other agreement between the Sellers and the Bank now existing or hereafter
entered into, the terms of this Agreement shall prevail.

 

(ii)                                                     No amendment or
modification of this Agreement or waiver of any right hereunder shall be binding
on any party hereto unless it is in writing and is signed by all of the parties
hereto.

 

(g)                                 Adverse Claims.  Except for the claims and
interest of the Buyer and of the Sellers in the Settlement Account, the Bank
does not have actual knowledge of any claim to, or interest in, the Settlement
Account or in funds held therein.  If any person asserts any lien, encumbrance
or adverse claim (including any writ, garnishment, judgment, warrant of
attachment, execution or similar process) against the Settlement Account or
against any funds held therein, and a Responsible Officer of the Bank is
notified in writing, the Bank will promptly notify the Buyer and the Sellers
thereof.  For purposes of this Section 7, a “Responsible Officer” shall mean,
with respect to the Bank, any officer, including any managing director,
principal, vice president, assistant vice president, assistant treasurer,
assistant secretary, trust officer or any other officer of the Bank customarily
performing functions similar to those performed by any of

 

3

--------------------------------------------------------------------------------


 

the above designated officers and having direct responsibility for the
administration of this Agreement, and also, with respect to a particular matter,
any other officer, to whom such matter is referred because of such officer’s
knowledge of and familiarity with the particular subject.

 

(h)                                 Successors.  The terms of this Agreement
shall be binding upon, and shall inure to the benefit of, the parties hereto and
their respective corporate successors or heirs and personal representatives who
obtain such rights solely by operation of law.

 

(i)                                     Notices.  Any notice, request or other
communication required or permitted to be given under this Agreement shall be in
writing and deemed, to have been properly given when delivered in person, or
when sent by telecopy or other electronic means and electronic confirmation of
error free receipt is received, or three days after being sent by certified or
registered United States mail, return receipt requested, postage prepaid,
addressed to the party at the address set forth below:

 

Seller:

 

 

 

 

MortgageIT, Inc.

 

33 Maiden Lane

 

6th Floor

 

New York, New York 10038

 

Attention: Chief Operating Officer

 

Telephone: (212) 651-4961

 

Facsimile: (212) 651-4680

 

 

Seller:

 

 

 

 

MortgageIT Holdings, Inc.

 

33 Maiden Lane

 

6th Floor

 

New York, New York 10038

 

Attention: Chief Operating Officer

 

Telephone: (212) 651-4961

 

Facsimile: (212) 651-4680

 

 

with copies to the Buyer at the address below

 

Buyer:

 

 

 

 

Merrill Lynch Mortgage Capital Inc.

 

4 World Financial Center

 

10th Floor

 

New York, New York 10080

 

Attention: James Cason

 

4

--------------------------------------------------------------------------------


 

Bank:

 

 

 

 

Deutsche Bank National Trust Company

 

1761 East St. Andrew Place

 

Santa Ana, California 92705

 

Attention:  Mortgage Custody-MG030C

 

Telephone: (714) 247-6000

 

Facsimile: (714) 247-6082

 

Any party may change its address for notices in the manner set forth above.

 

(j)                                     Termination.  The obligations of the
Bank to the Buyer pursuant to this Agreement shall continue in effect until the
Buyer has notified the Bank of such termination in writing.  The Buyer agrees
with the Sellers to provide Notice of Termination in substantially the form of
Exhibit A hereto to the Bank on or after the termination of the Buyer’s security
interest in the Settlement Account pursuant to, or as otherwise provided by, the
terms of the Repurchase Agreement.

 

(k)                                  Limitation of Liability; Indemnification of
the Bank.  The Sellers and the Buyer hereby agree that (a) the Bank is released
from any and all liabilities to the Sellers and the Buyer arising from the terms
of this Agreement and the compliance of the Bank with the terms hereof, except
to the extent that such liabilities arise from the Bank’s bad faith, willful
misconduct or negligence and (b) the Sellers, jointly and severally, their
successors and assigns shall at all times indemnify and save harmless the Bank
from and against any loss, liability or expense incurred without bad faith,
willful misconduct or negligence on the part of the Bank, its officers,
directors and agents, arising out of or in connection with the execution and
performance of this Agreement or the maintenance of the Settlement Account,
including the costs and expenses of defending themselves against any claim or
liability in connection with the performance of any of their powers or duties
hereunder, which indemnity shall survive the termination of this Agreement or
the earlier removal or resignation of the Bank.  The Bank shall also be afforded
the same rights and protections afforded to Deutsche Bank National Trust Company
in its role as Custodian under the Custodial Agreement, as if such rights and
protections were fully set forth herein.

 

(l)                                     Counterparts.  This Agreement may be
executed may be executed in any number of counterparts, all of which shall
constitute one and the same instrument, and any party hereto may execute this
Agreement by signing and delivering one or more counterparts.

 

[SIGNATURE PAGES FOLLOW]

 

5

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have duly executed and delivered this
Agreement, all as of the day and year first above written.

 

 

 

MORTGAGEIT, INC., as Seller

 

 

 

 

 

By:

/s/ JOHN R. CUTI

 

 

 

Name: John R. Cuti

 

 

 

Title: Secretary

 

 

 

 

 

 

 

 

 

 

MORTGAGEIT HOLDINGS, INC., as Seller

 

 

 

 

 

 

 

 

 

 

By:

/s/ JOHN R. CUTI

 

 

 

Name: John R. Cuti

 

 

 

Title: Secretary

 

 

 

 

 

 

 

 

 

 

MERRILL LYNCH MORTGAGE CAPITAL
  INC., as Buyer

 

 

 

 

 

 

 

 

 

 

By:

/s/ JOHN WINCHESTER

 

 

 

Name: John Winchester

 

 

 

Title: Vice President

 

 

 

 

 

 

 

 

 

 

DEUTSCHE BANK NATIONAL TRUST
  COMPANY, as Bank

 

 

 

 

 

 

 

 

 

 

By:

/s/ CHRISTOPHER CORCORAN

 

 

 

Name: Christopher Corcoran

 

 

 

Title: Assistant Vice President

 

 

 

 

 

 

 

 

 

 

By:

/s/ KEVIN R. FISCHER

 

 

 

Name: Kevin R. Fischer

 

 

 

Title: Vice President

 

 

--------------------------------------------------------------------------------


 

Exhibit A to
Settlement Account Control Agreement

 

[LETTERHEAD OF MERRILL LYNCH MORTGAGE CAPITAL INC.]

 

[Date]

 

Deutsche Bank National Trust Company
1761 East St. Andrew Place
Santa Ana, California 92705
Attention:  Mortgage Custody-MG030C
Facsimile: (714) 247-6082

 

Re:                               Notice of Termination of Amended and Restated
Settlement Account Control Agreement

 

You are hereby notified that the Amended and Restated Settlement Account Control
Agreement, dated as of August 4, 2004, a copy of which is attached (the
“Agreement”), among you, the undersigned, MortgageIT, Inc., (“MortgageIT” and a
“Seller”) and MortgageIT Holdings, Inc., (a “Seller”, and collectively with
MortgageIT, the “Sellers”) is terminated and you have no further obligations to
the undersigned pursuant to the Agreement.  Notwithstanding any previous
instructions to you, you are hereby instructed to accept all future directions
with respect to the Settlement Account from the Sellers.  This notice terminates
any obligations you may have to the undersigned with respect to the Settlement
Account; provided, however, that nothing contained in this notice shall alter
any obligations which you may otherwise owe to the undersigned pursuant to any
other agreement.

 

 

 

Very truly yours,

 

 

 

 

 

MERRILL LYNCH MORTGAGE CAPITAL
  INC.

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

Title:

 

Exhibit A-1

--------------------------------------------------------------------------------